Exhibit 10.1

 

 

 

 

 

 

 

 

 

AMENDED AND RESTATED
STOCK ISSUANCE AND PURCHASE AGREEMENT

between

UQM TECHNOLOGIES, INC.

and

AMERICAN COMPASS, INC.

dated as of

September 26, 2016







--------------------------------------------------------------------------------

 

 

 

TABLE OF CONTENTS

Page

Article
I…DEFINITIONS.......................................................................................................2

Article II…PURCHASE AND
SALE.....................................................................................10

Section
2.01................................................................Purchase and
Sale10

Section
2.02............................................................................Purchase
Price11

Section 2.03.Transactions to be Effected at the Closing11

Section
2.04......................................................................................................Closing11

Article III…REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.............................12

Section 3.01.Organization and Authority of the Company12

Section
3.02................................................................................Capitalization13

Section
3.03....................................................................................Subsidiaries14

Section 3.04......................................................No Conflicts;
Consents14

Section 3.05.SEC Filings; Financial Statements; No Undisclosed Liabilities14

Section 3.06........Absence of Certain Changes or Events16

Section
3.07..............................................................Intellectual
Property18

Section 3.08....................Real Estate and Personal Property19

Section 3.09..Legal Proceedings; Governmental Orders19

Section 3.10..............................Compliance With Laws; Permits20

Section 3.11......................................................Environmental
Matters20

Section 3.12..............................................Employee Benefit
Matters21

Section
3.13............................................................Employment
Matters23

Section
3.14..........................................................................................................Taxes23

Section
3.15..................................................................Material
Contracts25

Section
3.16..........................................................................................Insurance25

Section
3.17........................................................................Proxy
Statement25

Section
3.18......................................................................Fairness
Opinion26

Section
3.19....................................................................................................Brokers26

Section 3.20..................................................State Takeover
Statutes26

Article IV…REPRESENTATIONS AND WARRANTIES OF
BUYER.......................................27

Section 4.01..................Organization and Authority of Buyer27

Section 4.02......................................................No Conflicts;
Consents28

Section
4.03............................................................Sufficiency of
Funds28



i

 

--------------------------------------------------------------------------------

 



Section
4.04..................................................................Legal
Proceedings28

Section
4.05..............................................................Investment
Purpose28

Section 4.06............................................Independent
Investigation29

Section
4.07....................................................................................................Brokers29

Article
V…COVENANTS.....................................................................................................29

Section 5.01....Conduct of Business Prior to the Closing29

Section
5.02..............................................................................No
Solicitation30

Section 5.03.Company Shareholder Meeting; Preparation of Proxy Materials32

Section
5.04....................................................................................................Deposit33

Section 5.05........................................................Access to
Information33

Section
5.06..............................................................................Confidentiality34

Section 5.07....Post-Closing Board Composition Matters34

Section 5.08.Post-Closing Board Corporate Governance Matters34

Section 5.09..............................................Grant of Irrevocable
Proxy34

Section
5.10................................................................................Management35

Section 5.11.Director and Officer Indemnification and Insurance35

Section 5.12....................................Operations Following Closing36

Section 5.13.Governmental Approvals and Other Third-party Consents37

Section 5.14.Reasonable Efforts to Satisfy Closing Conditions37

Section 5.15..................Supplement to Disclosure Schedule38

Section 5.16......................................................Public
Announcements38

Section
5.17..............................................................Further
Assurances38

Article VI…CONDITIONS TO
CLOSING...............................................................................38

Section 6.01............Conditions to Obligations of All Parties38

Section 6.02......................Conditions to Obligations of Buyer39

Section 6.03..Conditions to Obligations of the Company40

Article
VII…TERMINATION...............................................................................................41

Section 7.01..............................Termination By Mutual Consent41

Section 7.02.Termination By Either Buyer or the Company41

Section
7.03..........................................................Termination By
Buyer42

Section 7.04......................................Termination by the Company43

Section 7.05.Notice of Termination; Effect of Termination43

Section 7.06.Treatment of Deposit Following Termination44

 





ii

--------------------------------------------------------------------------------

 



Article
VIII…MISCELLANEOUS.........................................................................................46

Section
8.01..........................................................................................Expenses46

Section
8.02......................................................................................................Notices46

Section
8.03................................................................................Interpretation47

Section
8.04............................................................................................Headings47

Section
8.05......................................................................................Severability47

Section
8.06....................................................................Entire
Agreement48

Section 8.07................................................Successors and
Assigns48

Section 8.08........................................No Third-party
Beneficiaries48

Section
8.09....................................................................................Amendment48

Section
8.10....................................................................Extension;
Waiver48

Section 8.11.Governing Law; Submission to Jurisdiction; Waiver of Jury Trial49

Section 8.12..........................................................Specific
Performance50

Section
8.13..................................................................................Counterparts50



 



iii

--------------------------------------------------------------------------------

 



AMENDED AND RESTATED
STOCK ISSUANCE AND PURCHASE AGREEMENT

This Amended and Restated Stock Issuance and Purchase Agreement (this
“Agreement”), dated as of September 26, 2016, is entered into between UQM
Technologies, Inc., a Colorado corporation (the “Company”), and American
Compass, Inc., a California corporation (“Buyer”). This Agreement amends and
restates the Stock Issuance and Purchase Agreement, dated as of June 28, 2016,
between the Company and Buyer in its entirety. As used herein, “the date of this
Agreement” or “the date hereof” shall refer to June 28, 2016.

RECITALS

A. The Company develops, manufactures and sells electric motors and power
electronic controllers for the bus and automobile markets;

B. Buyer is in the business of manufacturing and selling electric buses to the
Chinese domestic market and desires to purchase electric motors and controllers
and related systems from the Company for use in its buses, and is a 100% owned
subsidiary of Hybrid Kinetic Group, Limited, a Bermuda company (“Parent”);

C. Buyer desires to purchase 66,500,000 newly issued shares (the “Shares”) of
the Company’s common stock, par value $0.01 per share (“Common Stock”). Upon
issuance of the Shares, Buyer will own approximately 54%, on a fully diluted
basis, of the total outstanding shares of Common Stock of the Company;

D. The Company wishes to issue and sell to Buyer, and Buyer wishes to purchase
from the Company, the Shares, subject to the terms and conditions set forth
herein;

E. The Company is subject to the public reporting requirements of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), with the shares of Common
Stock listed for trading on the NYSE MKT LLC (“NYSE MKT”);

F. In order for the Shares to be issued, (i) the Company’s shareholders holding
two thirds of the outstanding shares of Common Stock must approve pursuant to
the Colorado Business Corporation Act, as amended (“CBCA”), an amendment to the
Company’s articles of incorporation in the form attached hereto as Exhibit C
(the “Amended and Restated Articles of Incorporation”) to increase the
authorized number of shares of Common Stock by 100,000,000 shares which will be
an amount sufficient to permit the issuance of the Shares and amend other
provisions thereof, and (ii) pursuant to the rules of NYSE MKT, the change of
control of the Company that will result from Buyer’s purchase of the Shares must
be approved by holders of a majority of the shares of Common Stock represented
at the Company Shareholder Meeting (collectively, the “Company Shareholder
Approval”).



1

--------------------------------------------------------------------------------

 



G. In order to induce Buyer to enter into this Agreement, concurrently with the
execution of this Agreement, the Company, Buyer and the Escrow Agent (as
hereinafter defined) have entered into that certain Escrow Agreement dated June
17, 2016 (the “Escrow Agreement”) attached hereto as Exhibit B, whereby Buyer
has deposited in escrow an earnest money deposit toward purchase of the Shares
pursuant to this Agreement.

H. Pursuant to the terms of this Agreement and the Escrow Agreement, Buyer has
deposited an amount equal to $3,000,000 (the “Deposit”) to an account to be
maintained pursuant to the Escrow Agreement (the “Escrow Account”), which amount
will be either applied to the purchase price of the Shares at the Closing or,
upon certain conditions, returned to Buyer or converted into Common Stock, in
either case pursuant to the terms and conditions of the Escrow Agreement and
this Agreement.

I. The Board of Directors of the Company (the “Company Board”) has determined
(1) that it is in the best interest of the Company and its shareholders to issue
and sell the Shares to Buyer pursuant to the terms and conditions of this
Agreement (collectively, the “Transaction”) and (2) subject to the terms and
conditions of this Agreement, to recommend the Transaction to the Company’s
shareholders for the Company Shareholder Approval.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Article I

DEFINITIONS

The following terms have the meanings specified or referred to in this Article
I:

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

“Agreement” has the meaning set forth in the preamble.

“Amended and Restated Articles of Incorporation” has the meaning set forth in
the recitals.

“Benefit Plan” has the meaning set forth in Section 3.12(a).





2

--------------------------------------------------------------------------------

 



“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in New York City or Hong Kong are authorized or
required by Law to be closed for business.

“Buyer” has the meaning set forth in the preamble.

“Buyer Confidentiality Agreement” has the meaning set forth in Section 5.06.

“Buyer Approval” means all consents, permissions, authorizations and approval
(including the approval from the shareholders of Parent at its general meeting
(the “Parent Shareholder Approval”), the Hong Kong Stock Exchange and/or under
the SEHK Listing Rules necessary for the compliance with the applicable laws,
rules and regulations and giving effect to the transactions and arrangements
contemplated under the Agreement.

“Bylaw Amendment” has the meaning set forth in Section 6.02(i).  

“CBCA” has the meaning set forth in the recitals.

“CFIUS” means the Committee on Foreign Investment in the United States.

“Closing” has the meaning set forth in Section 2.04.

“Closing Date” has the meaning set forth in Section 2.04.

“Closing Payment” has the meaning set forth in Section 2.03(a)(i).

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock” has the meaning set forth in the recitals.

“Company” has the meaning set forth in the preamble.

“Company Acquisition Agreement” has the meaning set forth in Section 5.02(a).

“Company Adverse Recommendation Change” has the meaning set forth in Section
5.02(a).

“Company Balance Sheet” has the meaning set forth in Section 3.05(c).

“Company Board” has the meaning set forth in the recitals.

“Company Board Recommendation” has the meaning set forth in Section 3.01(b).

“Company Intellectual Property” has the meaning set forth in Section 3.07(a).



3

--------------------------------------------------------------------------------

 



“Company Material Contract” means any “material contract” (as such term is
defined in Item 601(b)(10) of Regulation S-K of the Securities Act) to which the
Company is a party and which is currently in effect, whether or not filed by the
Company with the SEC.

“Company Proxy Statement” has the meaning set forth in Section 3.17.

“Company SEC Documents” has the meaning set forth in Section 3.05(a).

“Company Shareholder Approval” has the meaning set forth in the recitals.

“Company Shareholder Meeting” means the meeting of the shareholders of the
Company to be held to consider the adoption of this Agreement and the
transactions contemplated hereunder, to amend the Company’s Articles of
Incorporation (including, among other things, to increase the number of
authorized shares of Common Stock) and to approve the issuance of the Shares
pursuant to the rules of the NYSE MKT.

“Company Subsidiary” means UQM Properties, Inc., a Colorado corporation.

“Contract” means any contract, agreement, lease, loan, obligation, commitment,
arrangement, understanding, instrument, whether oral or written.

“Conversion Shares” has the meaning set forth in Section 7.06(a).

“Customs” is defined in the definition of “Customs & International Trade Laws”.

“Customs & International Trade Laws” means any U.S. Law concerning the
importation of merchandise, the export or re-export of products (including
goods, software, technology and services), the terms and conduct of
international transactions, and making or receiving international payments,
including but not limited to the Tariff Act of 1930 as amended and other laws
and programs administered or enforced by the U.S. Customs and Border Protection
(“Customs”), the U.S. Immigration and Customs Enforcement, and their predecessor
agencies, the Export Administration Act of 1979 as amended, the Export
Administration Regulations, the International Emergency Economic Powers Act as
amended, the Arms Export Control Act, the International Traffic in Arms
Regulations, any other export controls administered by an agency of the United
States Government,  Executive Orders of the President of the United States
regarding embargoes and restrictions on transactions with designated entities
(including countries, terrorists, organizations and individuals), the embargoes
and restrictions administered by the United States Office of Foreign Assets
Control, the Money Laundering Control Act of 1986 as amended, requirements for
the marking of imported merchandise, prohibitions or restrictions on the
importation of merchandise made with the use of slave or child labor, the
Foreign Corrupt Practices Act of 1977 as amended (“FCPA”) and other applicable
anticorruption Laws, the anti-boycott regulations administered by the United
States Department of Commerce, the anti-boycott regulations administered by the
United States Department of the Treasury, legislation

4

--------------------------------------------------------------------------------

 



and regulations of the United States and other countries implementing the North
American Free Trade Agreement (“NAFTA”) and other free trade agreements to which
the United States is a party, antidumping and countervailing duty laws and
regulations, and laws and regulations adopted by the governments or agencies of
other countries concerning the ability of U.S. Persons to conduct business in
those countries, restrictions by other countries on holding foreign currency or
repatriating funds, or otherwise relating to the same subject matter as the
United States statutes and regulations described above.

“Deposit” has the meaning set forth in the recitals.

“Disclosure Schedule” means the Disclosure Schedule delivered by the Company and
Buyer concurrently with the execution and delivery of this Agreement.

“Dollars or $” means the lawful currency of the United States.

“Employees” means those Persons employed by the Company immediately prior to the
Closing.

“Employee Ageements” means an agreement to be executed by Employees covering
restrictive covenants (in some cases), trade secrets, confidential information
of the Company, work for hire and other matters, in form and substance
acceptable to the Company and Buyer.

“Encumbrance” means any lien, pledge, mortgage, deed of trust, security
interest, charge, claim, easement, encroachment, hypothecation, assignment,
preference or other similar encumbrance.

“End Date” has the meaning set forth in Section 7.02(a).

“Environmental Law” means any applicable Law, and any Governmental Order,
Environmental Permit or binding agreement with any Governmental Authority:
(a) relating to pollution (or the cleanup thereof) or the protection of human
health, safety, welfare, or the environment (including ambient air, soil,
surface water or groundwater, or subsurface strata); or (b) concerning the
presence of, exposure to, or the management, manufacture, use, containment,
storage, recycling, reclamation, reuse, treatment, generation, discharge,
transportation, processing, production, disposal or remediation of any Hazardous
Materials. The term “Environmental Law” includes, without limitation, the
following (including their implementing regulations and any state analogues):
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended by the Superfund Amendments and Reauthorization Act of 1986, 42
U.S.C. §§ 9601 et seq. (“CERCLA”); the Solid Waste Disposal Act, as amended by
the Resource Conservation and Recovery Act of 1976, as amended by the Hazardous
and Solid Waste Amendments of 1984, 42 U.S.C. §§ 6901 et seq.; the Federal Water
Pollution Control Act of 1972, as amended by the Clean Water Act of 1977, 33
U.S.C. §§ 1251 et seq.; the Toxic Substances Control Act of 1976, as

5

--------------------------------------------------------------------------------

 



amended, 15 U.S.C. §§ 2601 et seq.; the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the Clean Air Act of
1966, as amended by the Clean Air Act Amendments of 1990, 42 U.S.C. §§ 7401 et
seq.; and the Occupational Safety and Health Act of 1970, as amended, 29 U.S.C.
§§ 651 et seq.

“Environmental Permit” means any Permit, letter, clearance, consent, waiver,
closure, exemption, decision or other action required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

“ERISA Affiliate” means any corporation or trade or business (whether or not
incorporated) under common control or treated as a single employer with Seller
within the meaning of Section 414(b), 414(c), 414(m) or 414(o) of the Code.

“Escrow Account” has the meaning set forth in the Recitals hereto.

“Escrow Agent” means U.S. Bank National Association, or any Person who becomes
successor thereto in accordance with the Escrow Agreement.

“Escrow Agreement” has the meaning set forth in the Recitals hereto.

“Exchange Act” has the meaning set forth in the recitals.

“FCPA” is defined in the definition of “Customs & International Trade Laws”.

“Financial Statements” has the meaning set forth in Section 3.05(e).

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

“Hazardous Materials” means any materials, chemical, compound, mixture,
hazardous substance, hazardous waste, pollutant or contaminant defined, listed,
classified or regulated under any Environmental Law.



6

--------------------------------------------------------------------------------

 



“Hong Kong Stock Exchange” means The Stock Exchange of Hong Kong Limited.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Intellectual Property” means any and all of the following in any jurisdiction
throughout the world: all patents, industrial design rights, trademarks, service
marks, trade names, trade dress, copyrights, mask works, inventions, technology,
know-how, formulae, trade secrets, confidential and proprietary information,
computer software programs, domain names, and other intellectual property, and
all registrations and applications for registration of any of the foregoing.

“Intellectual Property Rights” has the meaning set forth in Section 3.07(c).

“Irrevocable Proxy” has the meaning set forth in Section 5.9.  

“Knowledge of the Company” or “the Company’s Knowledge” or any other similar
knowledge qualification, means the actual knowledge of Joseph Mitchell, David
Rosenthal, Josh Ley or Adrian Schaffer after reasonable inquiry.

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

“Material Adverse Effect” means any event, occurrence, fact, condition or change
(other than as contemplated by Section 3.06(b) of the Disclosure Schedule) that
is materially adverse to (a) the business, results of operations, financial
condition, assets and liabilities, or prospects of the Company, or (b) the
ability of the Company to consummate the transactions contemplated hereby;
provided, however, that “Material Adverse Effect” shall not include any event,
occurrence, fact, condition or change, directly or indirectly, arising out of or
attributable to: (i) general economic or political conditions; (ii) conditions
generally affecting the industries in which the Company operates (provided that
such conditions do not affect the Company to a materially greater extent than
other Persons in such industry); (iii) any changes in financial, banking or
securities markets in general, including any disruption thereof and any decline
in the price of any security or any market index or any change in prevailing
interest rates; (iv) acts of war (whether or not declared), armed hostilities or
terrorism, or the escalation or worsening thereof; (v) any action required or
permitted by this Agreement or any action taken (or omitted to be taken) with
the written consent of or at the written request of Buyer; (vi) any changes in
applicable Laws or accounting rules (including GAAP); (vii) the announcement,
pendency or completion of the transactions contemplated by this Agreement,
including losses or threatened losses of employees, customers, suppliers,
distributors or others having relationships with the Company; (viii) any natural
or man-made disaster or acts of God; or (ix) any failure by the Company to meet
any internal or published projections, forecasts or revenue or earnings

7

--------------------------------------------------------------------------------

 



predictions (provided that the underlying causes of such failures (subject to
the other provisions of this definition) shall not be excluded).

“NAFTA” is defined in the definition of “Customs & International Trade Laws”.

“Notice Period” has the meaning set forth in Section 5.02(d).

“NYSE MKT” has the meaning set forth in the recitals.

“Parent” has the meaning set forth in the recitals.

“Permits” means all permits, licenses, franchises, approvals, authorizations,
and consents required to be obtained from Governmental Authorities.

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

“Post-Closing Board” means the board of directors of the Company immediately
after the Closing.

“Post-Closing Board Composition” means the following, which shall become
effective only upon the Closing, (i) acceptance of the resignation of one of the
non-employee directors on the Company Board, (ii) a resolution to increase the
size of the Post-Closing Board to nine members, (iii) the election of five
members (the “Proxy Nominees”) to the Post-Closing Board designated by the Proxy
Representative in writing to the Company at least 10 Business Days prior to the
date the Company has notified Buyer that it intends to file with the SEC the
Company Proxy Statement in definitive form, (iv) the qualification of the
remaining members of the Post-Closing Board and the composition of applicable
committees thereof shall satisfy the requirements of Rule 10A-3 under the
Exchange Act and the applicable rules of NYSE MKT for a “controlled company” as
defined therein, (v) the appointment as chairman of the Post-Closing Board of
the Proxy Nominee designated by Buyer in the same written designation supplied
pursuant to clause (iii) above, and (vi) the chief executive officer of the
Company is a member of the Post-Closing Board. The intent of the parties is that
the Post-Closing Board shall be comprised of five members designated by the
Buyer, three independent members in accordance with the NYSE MKT standards and
one insider of the Company.

“Proceeding” means any action, arbitration, mediation, audit, hearing,
investigation (for which the Seller has received written notice), litigation or
suit (whether civil, criminal, administrative or judicial, whether formal or
informal) commenced, brought, conducted or heard by or before, or otherwise
involving, any Governmental Authority or arbitrator.

“Proxy Nominees” has the meaning set forth in the definition of Post-Closing
Board Composition.



8

--------------------------------------------------------------------------------

 



“Proxy Representative” has the meaning set forth in Section 5.09.

“Purchase Price” has the meaning set forth in Section 2.02.

“Qualified Benefit Plan” has the meaning set forth in Section 3.12(c).

“Real Property” means the real property owned by Company Subsidiary, together
with all buildings, structures and facilities located thereon.

“Registration Rights Agreement” means the Registration Rights Agreement between
the Company and Buyer, substantially in the form attached hereto as Exhibit A,
as such agreement may be amended, supplemented, or otherwise modified from time
to time in accordance with the terms thereof.

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

“Representatives” has the meaning set forth in Section 5.02(a).

“Schedule Supplement” has the meaning set forth in Section 5.15.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” has the meaning set forth in Section 3.05(a).

“SEHK Listing Rules” means, The Rules Governing the Listing of Securities on the
Hong Kong Stock Exchange.

“Shares” has the meaning set forth in the Recitals.

“Share Purchase Price” has the meaning set forth in Section 2.02.

“Superior Proposal” means a bona fide written Takeover Proposal involving the
direct or indirect acquisition pursuant to a tender offer, exchange offer,
merger, consolidation or other business combination, of all or substantially all
of the Company’s consolidated assets or a majority of the outstanding Company
Common Stock, that the Company Board determines in good faith (after
consultation with outside legal counsel and the Company’s financial advisor) is
more favorable from a financial point of view to the Company’s shareholders than
the Transaction, taking into account (a) all financial considerations, (b) the
identity of the third party making such Takeover Proposal, (c) the anticipated
timing, conditions (including any financing condition or the reliability of any
debt or equity funding commitments) and prospects for completion of such
Takeover Proposal, (d) the other terms and conditions of such Takeover Proposal
and the implications thereof on the Company, including relevant legal,
regulatory and other aspects of such Takeover Proposal deemed relevant by the
Company Board and (e) any

9

--------------------------------------------------------------------------------

 



revisions to the terms of this Agreement and the Transaction proposed by the
Buyer during the Notice Period set forth in Section 5.02(d).

“Takeover Proposal” means a proposal or offer from, or indication of interest in
making a proposal or offer by, any Person (other than Buyer and its Affiliated)
relating to any (a) direct or indirect acquisition of assets of the Company
(including any voting equity interests of Subsidiaries, but excluding sales of
assets in the ordinary course of business) equal to 25% or more of the fair
market value of the Company’s consolidated assets or to which 25% or more of the
Company’s net revenues on a consolidated basis are attributable, (b) direct or
indirect acquisition of 25% or more of the voting equity interests of the
Company, (c) tender offer or exchange offer that if consummated would result in
any Person beneficially owning (within the meaning of Section 13(d) of the
Exchange Act) 25% or more of the voting equity interests of the Company, (d)
merger, consolidation, other business combination or similar transaction
involving the Company, pursuant to which such Person would own 25% or more of
the consolidated assets or net revenues of the Company, or (e) liquidation or
dissolution (or the adoption of a plan of liquidation or dissolution) of the
Company or the declaration or payment of an extraordinary dividend (whether in
cash or other property) by the Company.

“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment,
unemployment, estimated, excise, severance, environmental, stamp, occupation,
premium, property (real or personal), real property gains, windfall profits,
customs, duties or other taxes, fees, assessments or charges of any kind
whatsoever, together with any interest, additions or penalties with respect
thereto and any interest in respect of such additions or penalties.

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document required to be filed with
respect to Taxes, including any schedule or attachment thereto, and including
any amendment thereof.

“Termination Fee” has the meaning set forth in Section 7.05(b).

“Transaction” has the meaning set forth in the recitals.

“Transaction Consideration” means the Purchase Price together with the benefits
inuring to the Company as a result of the execution.

Article II

PURCHASE AND SALE

Section 2.01. Purchase and Sale.  Subject to the terms and conditions set forth
herein, at the Closing, the Company shall issue and sell to Buyer, and Buyer
shall purchase from the Company the Shares for the consideration specified in
Section 2.02.



10

--------------------------------------------------------------------------------

 



Section 2.02. Purchase Price. The aggregate purchase price for the Shares shall
be $47,880,000 (the “Share Purchase Price”), which equals $0.72 per Share.

Section 2.03. Transactions to be Effected at the Closing.

(a) At the Closing, Buyer shall deliver to the Company:

(i) an amount equal to the Purchase Price less the amount of the Deposit (the
“Closing Payment”) by wire transfer of immediately available funds to an account
of the Company designated in writing by the Company to Buyer no later than two
Business Days prior to the Closing Date;

(ii) the Registration Rights Agreement duly executed by Buyer;

(iii) the Irrevocable Proxy duly executed by Buyer; and

(iv) all other agreements, documents, instruments or certificates required to be
delivered by Buyer at or prior to the Closing pursuant to Section 6.03 of this
Agreement.

(b) At the Closing, the Company shall deliver to Buyer:

(i) stock certificates evidencing the Shares, free and clear of all
Encumbrances;

(ii) the Registration Rights Agreement duly executed by the Company;

(iii) evidence that the Amended and Restated Articles of Incorporation approved
pursuant to the Shareholders Approval have been duly filed with the Secretary of
State of Colorado; and

(iv) all other agreements, documents, instruments or certificates required to be
delivered by the Company at or prior to the Closing pursuant to Section 6.02 of
this Agreement.

(c) At the Closing, the Escrow Agent shall transfer the Deposit from the Escrow
Account into the general account of the Company as payment of a portion of the
Purchase Price.

(d) By its terms, the Post Closing Board Composition shall become effective as
of the Closing.

Section 2.04. Closing. Subject to the terms and conditions of this Agreement,
the issuance, purchase and sale of the Shares contemplated hereby shall take
place at a closing (the “Closing”) to be held at 1:00 p.m., Denver time, on the
date that is no later than two Business Days after the last of the conditions to
the Closing set forth in Article

11

--------------------------------------------------------------------------------

 



VI have been satisfied or waived (other than conditions which, by their nature,
are to be satisfied on the Closing Date), at the offices of Sherman & Howard
L.L.C., 633 17th Street, Suite 3000, Denver, Colorado 80202, or at such other
time or on such other date or at such other place as the Company and Buyer may
mutually agree upon in writing (the day on which the Closing takes place being
the “Closing Date”).    

Article III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as set forth in the Disclosure Schedule, the Company represents and
warrants to Buyer that the statements contained in this Article III are true and
correct.

Section 3.01. Organization and Authority of the Company.

(a) The Company is a corporation duly organized, validly existing and in good
standing under the Laws of the state of Colorado, and has all requisite
corporate power and authority to own or lease all of its properties and assets
and to carry on its business as it is now being conducted. The Company is duly
licensed or qualified to do business, and is in good standing in each
jurisdiction in which the nature of the business conducted by it makes such
licensing or qualification necessary, except where the failure to be so
licensed, qualified or in good standing, individually or in the aggregate, has
not had and would not reasonably be expected to have a Material Adverse Effect.
The Company has all necessary corporate power and authority to enter into this
Agreement, to carry out its obligations hereunder and, subject to, in the case
of the consummation of the Transaction, receipt of the Company Shareholder
Approval as contemplated by Section 5.03, to consummate the transactions
contemplated by this Agreement. The execution and delivery by the Company of
this Agreement, the performance by the Company of its obligations hereunder and
the consummation by the Company of the transactions contemplated hereby have
been duly authorized by all requisite corporate action on the part of the
Company, subject only, in the case of consummation of the Transaction, to the
receipt of the Company Shareholder Approval as contemplated by Section 5.03. The
Company Shareholder Approval is the only vote or consent of the holders of the
Company’s capital stock necessary to approve and consummate the Transaction.
This Agreement has been duly executed and delivered by the Company, and
(assuming due authorization, execution and delivery by Buyer) this Agreement
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
Laws affecting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity).

(b) The Company Board, by resolutions duly adopted and, as of the date hereof,
not subsequently rescinded or modified in any way, has, as of the date hereof
(i) determined that this Agreement and the transactions contemplated hereby,
including the Transaction, are fair to, and in the best interests of, the
Company’s shareholders, (ii) directed that the Transaction contemplated by this
Agreement be submitted to

12

--------------------------------------------------------------------------------

 



Company’s shareholders for their approval pursuant to the rules of the NYSE MKT,
(iii) approved and adopted the Amended and Restated Articles of Incorporation,
subject to the approval of holders of two thirds of the Company’s outstanding
shares of Common Stock, and (iv) resolved to recommend that Company shareholder
approve the Transaction as set forth in this Agreement and approved such
amendment to the Company’s articles of incorporation (collectively, the “Company
Board Recommendation”) and directed that such matter be submitted for
consideration of the shareholders of the Company at the Company Shareholder
Meeting.

 

Section 3.02. Capitalization.

(a) The authorized capital stock of the Company consists of 75,000,000 shares of
Common Stock, of which 48,333,180 shares are issued and outstanding, no shares
were held in treasury or owned by the Company Subsidiary, 5,489,733 shares are
reserved under  the Company’s outstanding warrants, 2,530,837 shares are
reserved for issuance upon exercise of the Company’s outstanding stock options
granted to Company employees and directors under the Company’s Benefit Plans,
and a total of 1,458,741 shares are reserved for future grants under the
Company’s Benefit Plans (571,848 shares under the UQM 2012 Equity Incentive
Plan, 435,935 shares under theUQM Stock Plan for Non-Employee
Directors,  236,389 shares under the UQM Stock Bonus Plan and 214,569 shares
under the UQM Employee Stock Pruchase Plan), in each case at the close of
business on the date of this Agreement.  As of the close of business on the date
of this Agreement, there are no other shares of Common Stock issued and
outsanding or reserved for issuance and there are no other securities
convertible into shares of Common Stock.  Assuming receipt of the Company
Shareholder Approval as contemplated by Section 5.03 and filing of Articles of
Amendment to the Company’s Articles of Incorporation to implement the increase
of capital stock authorized by the Company Shareholder Approval, the authorized
capital stock of the Company consists of 175,000,000 shares of Common
Stock.  The issued and outstanding shares have been, and all shares which may be
issued will be, duly authorized, are validly issued, fully paid and
non-assessable. At the Closing, Buyer will receive good and marketable title to
the Shares, free and clear of all Encumbrances. Section 3.02 of the Disclosure
Schedule sets forth a true and complete list of all Stock Options, Warrants or
other rights to purchase or receive shares of Common Stock outstanding as of the
date of this Agreement, including the number of shares of Common Stock subject
thereto, expiration dates and exercise prices thereof and the names of the
holders thereof. The Company has not issued any capital stock since March 31,
2016, other than (i) pursuant to the exercise of employee stock options under
the Company’s stock option plans, (ii) the issuance of shares of Common Stock to
employees pursuant to the Company’s employee stock purchase plans, (iii) the
issuance of shares of Common Stock upon the exercise of warrants outstanding on
March 31, 2016 and (iv) equity awards made to the officers and key employees of
the Company as part of their annual compensation, as described in Section
3.02(a) of the Disclosure Schedule.  No Person has any right of

13

--------------------------------------------------------------------------------

 



first refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by this Agreement.

(b) Except as disclosed in the Company SEC Documents, there are no bonds,
debentures, notes or other indebtedness of the Company having the right to vote
(or convertible into, or exchangeable or exercisable for, securities having the
right to vote) on any matters on which stockholders of the Company may
vote.  Except as set forth above in Section 3.02(a), (i) there are not issued,
reserved for issuance or outstanding (A) any securities convertible into to
exchangeable or exercisable for shares of capital stock of the Company or (B)
any warrants, subscriptions, calls, options or other rights to acquire from the
Company, or any obligation of the Company to issue, any capital stock, voting
securities or securities convertible into or exchangeable or exercisable for
capital stock or voting securities of the Company, and (ii) there are not any
outstanding obligations of the Company to repurchase, redeem or otherwise
acquire any such securities or to issue, deliver or sell, or cause to be issued,
delivered or sold, any such securities. The Company is not a party to any voting
agreement with respect to the voting of any such securities.

Section 3.03. Subsidiaries. Other than the Company Subsidiary, the Company has
no direct or indirect subsidiaries.  The Company owns, directly or indirectly,
all of the capital stock or other equity interests of the Company Subsidiary,
and such capital stock or other equity interests are free and clear of any
liens, and all of the issued and outstanding shares of capital stock of the
Company Subsidiary are validly issued and are fully paid, non-assessable and
free of preemptive and similar rights to subscribe for or purchase securities.

Section 3.04. No Conflicts; Consents. The execution, delivery and performance by
the Company of this Agreement, and (assuming receipt of the Company Shareholder
Approval) the consummation of the Transaction, do not and will not: (a) result
in a violation or breach of any provision of the articles of incorporation or
by-laws of the Company; (b) result in a violation or breach of any provision of
any Law or Governmental Order applicable to the Company or any of its assets; or
(c) require the consent, notice or other action by any Person under, conflict
with, result in a violation or breach of, constitute a default under or result
in the acceleration of any Company Material Contract, except in the cases of
clauses (b) and (c), where the violation, breach, conflict, default,
acceleration or failure to give notice would not have a Material Adverse Effect.
No consent, approval, Permit, Governmental Order, declaration or filing with, or
notice to, any Governmental Authority is required by or with respect to the
Company in connection with the execution and delivery of this Agreement and the
consummation of the Transaction, except for such filings as may be required to
be made to CFIUS or the NYSE MKT.

Section 3.05. SEC Filings; Financial Statements; No Undisclosed Liabilities.



14

--------------------------------------------------------------------------------

 



(a) The Company has timely filed with or furnished to, as applicable, the SEC
all registration statements, prospectuses, reports, schedules, forms, statements
and other documents (including exhibits and all other information incorporated
by reference) required to be filed or furnished by it with the SEC since March
31, 2011 (the “Company SEC Documents”). The Company has made available to Buyer
all such Company SEC Documents that it has so filed or furnished prior to the
date hereof. As of their respective filing dates (or, if amended or superseded
by a subsequent filing, as of the date of the last such amendment or superseding
filing prior to the date hereof), each of the Company SEC Documents complied as
to form in all material respects with the applicable requirements of the
Securities Act of 1933, as amended (the “Securities Act”), and the Exchange Act,
and the rules and regulations of the SEC thereunder applicable to such Company
SEC Documents. None of the Company SEC Documents, including any financial
statements, schedules or exhibits included or incorporated by reference therein
at the time they were filed (or, if amended or superseded by a subsequent
filing, as of the date of the last such amendment or superseding filing prior to
the date hereof), contained any untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

(b) Each of the consolidated financial statements (including, in each case, any
related notes thereto) contained in the Company SEC Documents: (i) complied as
to form in all material respects with the published rules and regulations of the
SEC with respect thereto as of their respective dates; (ii) was prepared in
accordance with United States generally accepted accounting principles (“GAAP”)
applied on a consistent basis throughout the periods involved (except as may be
indicated in the notes thereto and, in the case of unaudited interim financial
statements, as may be permitted by the SEC for Quarterly Reports on Form 10-Q);
and (iii) fairly presented in all material respects the consolidated financial
position of the Company and its consolidated subsidiaries at the respective
dates thereof and the consolidated results of the Company’s operations and cash
flows for the periods indicated therein, subject, in the case of unaudited
interim financial statements, to normal and year-end audit adjustments as
permitted by GAAP and the applicable rules and regulations of the SEC.

(c) The audited balance sheet of the Company for the fiscal year ended March 31,
2016 contained in the Company SEC Documents filed prior to the date hereof is
hereinafter referred to as the “Company Balance Sheet”.  The Company does not
have any liabilities (whether known or unknown, accrued, absolute, contingent or
otherwise and whether due or to become due) other than liabilities that (i) are
reflected or recorded on the Financial Statements (including in the notes
thereto), (ii) were incurred since the date of the Financial Statements in the
ordinary course of business, or (iii) would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(d) The Company is not a party to, or has any commitment to become a party to,
any off-balance sheet arrangement as such term is defined in Item 303 of
Regulation S-K of the SEC.



15

--------------------------------------------------------------------------------

 



(e) The books and records of the Company are consistent in all material respects
with the Company Balance Sheet and the related consolidated statements of cash
flow and operations for the fiscal years ended March 31, 2016 which have been
audited (collectively, the “Financial Statements”).  Except as required by GAAP,
the Company has not, between the last day of its most recently ended fiscal year
and the date of this Agreement, made or adopted any material change in its
accounting methods, practices or policies in effect on such last day of its most
recently ended fiscal year.  Since March 31, 2011, the Company has not had any
material dispute with any of its auditors regarding accounting matters or
policies that is currently outstanding or that resulted (or would reasonably be
expected to result) in an adjustment to, or any restatement of, the Financial
Statements.  No current or former independent auditor for the Company has
resigned or been dismissed from such capacity as a result of or in connection
with any disagreement with the Company on a matter of accounting practices.

Section 3.06. Absence of Certain Changes or Events. Since the date of the
Company Balance Sheet, except in connection with the execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby, the
business of the Company has been conducted in the ordinary course of business
and there has not been or occurred:

(a) any Material Adverse Effect or any event, condition, change or effect that
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;

(b) except as set forth in Section 3.06(b) of the Disclosure Schedule, any sale,
lease, license or other disposition of any of the assets shown or reflected on
the Company Balance Sheet (or any creation, assumption or incurrence of any
Encumbrances upon such assets), except in the ordinary course of business and
except for any assets having an aggregate value of less than $50,000;

(c) incurrence of any indebtedness for borrowed money in excess of an aggregate
amount of $50,000;

(d) any entry into an employment agreement (or any amendment or modification of
an employment agreement) providing for compensation in excess of $100,000, or
any entry into any severance agreement or any labor, or union agreement or plan
(or amendments of any such existing agreements or plan);

(e) any hiring or termination of the employment of any executive of the Company
with annual aggregate non-equity compensation, including target bonuses, in
excess of $100,000;

(f) except in the ordinary course of business, any (i) increase in the
compensation or benefits payable to any Employee, (ii) modification of any
severance policy applicable to any Employee resulting in any increase in the
amount of severance

16

--------------------------------------------------------------------------------

 



payable to any such Employee (or expanding of the circumstances in which such
severance is payable) or (iii) crediting of service in connection with any
Benefit Plan to any Employee such that the total service credited to any such
Employee exceeds the actual services of such Employee to the Company;

(g) granting Employees and non-employee directors equity compensation awards
under Benefit Plans greater than 818,000 shares of Common Stock in the
aggregate;

(h) acquisition of the assets, except in the ordinary course of business and
except for any assets having an aggregate value of less than $50,000;

(i) adoption of any plan of merger, consolidation, reorganization, liquidation
or dissolution or filing of a petition in bankruptcy under any provisions of
federal or state bankruptcy Law or consent to the filing of any bankruptcy
petition against it under any similar Law;

(j) any liabilities required to be reflected in the Company Balance Sheet,
disclosed in accordance with GAAP or disclosed in filings made with the SEC;

(k) any alteration in the Company’s method of accounting or change of its
auditors;

(l) any dividend or distribution of cash or other property to the shareholders
of the Company or purchase, redemption or any agreement to purchase or redeem
any shares of the Common Stock or the declaration of any dividend or
distribution of cash or other property;

(m) issuance of any equity securities to any officer, director of Affiliate of
the Company, except pursuant to the existing Company equity plans;

(n) make or change any election with respect to Taxes, amend any Tax Return, or
agree to settle any claim or assessment in respect of Taxes for an amount
materially in excess of the amount accrued or reserved with respect thereto on
the Company Balance Sheet;

(o) any (i) entering into any Contract other than any Contract that (1) was
entered into in the ordinary course of business and (2) does not involve future
payments by the Company of greater than $50,000 during any twelve (12) month
period, (ii) material amendment to any Contract other than any amendment that
(1) was effected in the ordinary course of business and (2) does not involve
future payments by the Company of greater than $50,000 during any twelve (12)
month period or (iii) any termination or waiver of any material right under any
Contract other than in the ordinary course of business (excluding the expiration
of any Contract in accordance with its terms); or



17

--------------------------------------------------------------------------------

 



(p) any agreement to do any of the foregoing, or any action or omission that
would result in any of the foregoing.

Section 3.07. Intellectual Property.

(a) Section 3.07(a) of the Disclosure Schedule lists all patents, industrial
design rights, trademarks, service marks, trade names, trade dress, copyrights,
mask works, inventions, technology, confidential know-how, formulae, trade
secrets, confidential and proprietary information, computer software programs,
domain names, and other intellectual property, and all registrations and
applications for registration of any of the foregoing owned by the Company.
Except as would not have a Material Adverse Effect, the Company owns, has a
license to use, or has the right to use all Intellectual Property necessary to
conduct the business as currently conducted (the “Company Intellectual
Property”).

(b) Except as set forth in Section 3.07(b) of the Disclosure Schedule: (i) to
the Company’s Knowledge, the Company Intellectual Property as currently licensed
or used by the Company, and the Company’s conduct of its business as currently
conducted, do not infringe, misappropriate or otherwise violate the Intellectual
Property Rights of any Person; and (ii) to the Company’s Knowledge no Person is
infringing, misappropriating or otherwise violating any Company Intellectual
Property.

(c) The Company owns, or has rights to use, all patents, patent applications,
industrial design rights, trademarks, trademark applications, service marks,
service mark applications, mask works, trade names, trade secrets, inventions,
technology, copyrights, licenses, confidential know-how, computer software
programs, domain names, and other intellectual property rights and similar
rights necessary or required for use in connection with its business as
described in the SEC Reports and which the failure to so have could have a
Material Adverse Effect (collectively, the “Intellectual Property Rights”).  The
Company has not received a notice (written or otherwise) that any of the
Intellectual Property Rights has expired, terminated or been abandoned, or is
expected to expire or terminate or be abandoned, within two years from the date
of this Agreement, except for those Intellectual Property Rights which expire on
their own terms and not as a result of any action or inaction by
Company.  Except as set forth in Section 3.07(c) of the Disclosure Schedule, the
Company Intellectual Property Rights have been properly maintained and all
applicable maintenance fees and renewal fees have been paid.  The Company has
not received, since the date of the latest audited financial statements included
within the SEC Reports, a written notice of a claim or otherwise has any
knowledge that the Intellectual Property Rights violate or infringe upon the
rights of any Person, except as could not have or reasonably be expected to not
have a Material Adverse Effect.  All such Intellectual Property Rights are
enforceable.  Except as set forth Section 3.07(c) of the Disclosure Schedule,
the Company has taken reasonable security measures to protect the secrecy,
confidentiality and value of all of its intellectual properties, except where
failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.



18

--------------------------------------------------------------------------------

 



Section 3.08. Real Estate and Personal Property.

(a) Schedule 3.08 of the Disclosure Schedule contains a complete and accurate
list of all real property, leaseholds or other interests therein owned by the
Company or Company Subsidiary. Company Subsidiary has good and marketable title
in fee simple to the Real Property owned by it and the Company has good and
marketable title in all personal property owned by the Company that is material
to its business, in each case free and clear of all Encumbrances, except as
disclosed on Section 3.08(a) of the Disclosure Schedule for Encumbrances as do
not materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company. The
Company does not lease any real property.

(b) The buildings, material improvements, installations and facilities included
in the Real Property are free of any material physical or mechanical defects
with respect to their intended uses, and all building systems (including
heating, ventilation, air-conditioning, elevator, other mechanical, electrical,
sprinkler, life safety and plumbing systems) are in normal operating condition,
ordinary wear and tear excepted.  All water, sewer, gas electric, telephone,
drainage facilities and all other utilities required by law or by normal
operation of the Real Property are paid for and adequate to service the Real
Property in its present use and to permit compliance in all material respects
with all requirements of law and normal usage of the Real Property as currently
used by the Company.

(c) The Company has not received written notice of any existing plan or study by
any public authority or by any other person or entity that challenges or
otherwise adversely affects the continuation of the use or operation of any Real
Property and has no Knowledge of any such plan or study with respect to which it
has not received written notice. To the Company’s Knowledge, there is no person
or entity in possession of any Real Property other than the Company.  No third
party has any right to acquire any of the Real Property or any interest therein,
except as set forth on Section 3.08(a) of the Disclosure Schedule.

Section 3.09. Legal Proceedings; Governmental Orders.

(a) Except as set forth in Section 3.09 of the Disclosure Schedule, there are no
actions, suits, claims, investigations or other legal proceedings pending or, to
the Company’s Knowledge, threatened against or by the Company affecting any of
its properties or assets which, individually or in the aggregate, has had or
would reasonably be expected to have a Material Adverse Effect, or which,
individually or in the aggregate, would reasonably be expected to affect the
Company’s ability to perform its obligations under this Agreement or otherwise
impede, prevent or materially delay the consummation of the transactions
contemplated by this Agreement.

(b) Except as set forth in Section 3.09 of the Disclosure Schedule, there are no
outstanding Governmental Orders and no unsatisfied judgments, penalties or
awards

19

--------------------------------------------------------------------------------

 



against or affecting (or, to the Company’s Knowledge, investigations involving)
the Company or any of its properties or assets which, individually or in the
aggregate, has had or would reasonably be expected to have a Material Adverse
Effect.

Section 3.10. Compliance With Laws; Permits.

(a) Except as set forth in Section 3.10 of the Disclosure Schedule, the Company
is in compliance with all Laws applicable to it or its business, operations,
properties or assets, except where the failure to be in compliance, individually
or in the aggregate, have not had and would not reasonably be expected to have a
Material Adverse Effect. Since March 31, 2011, the Company has not received any
written notice to the effect that a Governmental Authority claimed or alleged
that the Company was not in compliance with all Laws applicable to it, any of
its properties or assets or any of its businesses or operations, except for
instances of noncompliance that, individually or in the aggregate, have not had
and would not reasonably be expected to have a Material Adverse Effect.

(b) All Permits required for the Company to conduct its business have been
obtained by it and are valid and in full force and effect, except where the
failure to obtain such Permits, individually or in the aggregate, has not had
and would not reasonably be expected to have a Material Adverse Effect. There
has occurred no violation of, default (with or without notice or lapse of time
or both) under, or event giving to others any right of termination, amendment or
cancellation of (with or without notice or lapse of time or both), any Permit,
except for violations, defaults or events that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect.

Section 3.11. Environmental Matters. Except for such matters as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:

(a) Each of the Company and the Company Subsidiary is, and has been, in
compliance with all Environmental Laws, including by obtaining and complying
with all Environmental Permits required under applicable Environmental Laws for
the operation of the business of the Company as currently conducted.

(b) The Company has not (i) generated, treated, handled, used, stored, caused or
allowed the release or disposal of, arranged for the disposal of, or transported
any Hazardous Materials, at, on, to or from (A) any Real Property, or (B) any
property or facility which has been named, listed or nominated for potential
listing, on any list of contaminated sites promulgated pursuant to CERCLA or any
other Environmental Law; or (ii) to its Knowledge caused or allowed the exposure
of any employee or any third party to any Hazardous Materials.

(c) Neither the Company nor the Company Subsidiary has received written notice
of and there is no Legal Action pending, or to the Knowledge of the Company,

20

--------------------------------------------------------------------------------

 



threatened against the Company or the Company Subsidiary, alleging any liability
(including without limitation STRICT LIABILITY) under or non-compliance with any
Environmental Law or seeking to impose any financial responsibility for any
investigation, cleanup, removal, containment or any other remediation or
compliance under any Environmental Law. Neither the Company nor the Company
Subsidiary is subject to any Governmental Order from, or written agreement by or
with, any Governmental Entity or third party imposing any liability or
obligation with respect to any of the foregoing.

Section 3.12. Employee Benefit Matters.

(a) Section 3.12(a) of the Disclosure Schedule contains a true and complete list
of each material pension, benefit, retirement, compensation, employment,
consulting, profit-sharing, deferred compensation, incentive, bonus, performance
award, phantom equity, membership interest or membership interest-based, stock
or stock-based, change in control, retention, severance, vacation, paid time
off, welfare, fringe-benefit and other similar agreement, plan, policy, program
or arrangement (and any amendments thereto), in each case whether or not reduced
to writing and whether funded or unfunded, including each “employee benefit
plan” within the meaning of Section 3(3) of ERISA, whether or not tax-qualified
and whether or not subject to ERISA, (i) which is maintained, sponsored,
contributed to, or required to be contributed to by Company or any ERISA
Affiliate, or (ii) under which Company or any ERISA Affiliate has any Liability,
whether maintained, sponsored, or contributed to by the Company or ERISA
Affiliate (each, a “Benefit Plan”). The Company has separately identified in
Section 3.12(a) of the Disclosure Schedule each Benefit Plan that is maintained,
sponsored, contributed to, or required to be contributed to by Company or any
ERISA Affiliate primarily for the benefit of employees outside of the United
States (a “Non-U.S. Benefit Plan”).

(b) With respect to each material Benefit Plan, the Company has made available
accurate, current and complete copies of each of the following: (i) the plan
document together with all amendments; (ii) where applicable, copies of any
trust agreements or other funding arrangements, custodial agreements, insurance
policies and contracts, administration agreements and similar agreements; (iii)
copies of any summary plan descriptions, summaries of material modifications,
employee handbooks and any other material written communications (or a
description of any material oral communications) relating to any Benefit Plan;
(iv) in the case of any Benefit Plan that is intended to be qualified under
Section 401(a) of the Code, a copy of the most recent determination, opinion or
advisory letter from the Internal Revenue Service; (v) in the case of any
Benefit Plan for which a Form 5500 is required to be filed, a copy of the two
most recently filed Form 5500, with schedules and financial statements attached;
(vi) actuarial valuations and reports related to any Benefit Plans with respect
to the two most recently completed plan years; (vii) the most recent
nondiscrimination tests performed under the Code; and (viii) copies of material
notices, letters or other correspondence from the Internal Revenue Service,
Department of Labor, Pension

21

--------------------------------------------------------------------------------

 



Benefit Guaranty Corporation or other Governmental Authority relating to the
Benefit Plan.

(c) Each Benefit Plan and related trust complies with all applicable Laws and
the terms of the Benefit Plan.  Each Benefit Plan that is intended to be
qualified under Section 401(a) of the Code (a “Qualified Benefit Plan”) has
received a favorable determination letter or, with respect to a prototype or
volume submitter plan, an opinion letter from the Internal Revenue Service to
the effect that such Qualified Benefit Plan is so qualified and that the plan
and the trust related thereto are exempt from federal income taxation under
Sections 401(a) and 501(a) of the Code, and, to the Company’s Knowledge, nothing
has occurred that could reasonably be expected to adversely affect the qualified
status of any Qualified Benefit Plan.  All benefits, contributions and premiums
required by and due under the terms of each Benefit Plan or applicable Law have
been timely paid in accordance with the terms of such Benefit Plan, the terms of
all applicable Laws and GAAP.

(d) No Benefit Plan: (i) is subject to the minimum funding standards of Section
302 of ERISA or Section 412 of the Code; or (ii) is a “multi-employer plan” (as
defined in Section 3(37) of ERISA).  Neither the Company nor any ERISA
Affiliate: (i) has withdrawn from any pension plan under circumstances resulting
(or expected to result) in a liability to the Pension Benefit Guaranty
Corporation; or (ii) has engaged in any transaction which would give rise to a
liability of the Company or Buyer under Section 4069 or Section 4212(c) of
ERISA.  Nothing has occurred with respect to any Benefit Plan that has subjected
or could reasonably be expected to subject Company or any ERISA Affiliate to a
material penalty under Section 502 of ERISA or to material tax or penalty under
Section 4975 of the Code.

(e) Other than as required under Section 4980B of the Code or other applicable
Law, no Benefit Plan provides benefits or coverage in the nature of health, life
or disability insurance following retirement or other termination of employment.

(f) Except as set forth in Section 3.12(e) of the Disclosure Schedule, there is
no pending or, to Company Knowledge, threatened action relating to a Benefit
Plan (other than routine claims for benefits), and no Benefit Plan has within
the three years prior to the date hereof been the subject of an examination or
audit by a Governmental Authority or the subject of an application or filing
under or is a participant in, an amnesty, voluntary compliance, self-correction
or similar program sponsored by any Governmental Authority.

(g) Except as set forth in Section 3.12(f) of the Disclosure Schedule, neither
the execution of this Agreement nor any of the transactions contemplated by this
Agreement will: (i) result in the payment to any Employee, director or
consultant of any money or other property; or (ii) accelerate the vesting of or
provide any additional rights or benefits (including funding of compensation or
benefits through a trust or otherwise) to any Employee, director or consultant,
except as a result of any partial plan termination resulting from this
Agreement.  Neither the execution of this Agreement nor

22

--------------------------------------------------------------------------------

 



the consummation of the transactions contemplated hereby will result in “excess
parachute payments” within the meaning of Section 280G(b) of the Code.

Section 3.13. Employment Matters.

(a) The Company is not a party to, or bound by, any collective bargaining or
other agreement with a labor organization representing any of its Employees.
Since March 31, 2011, there has not been, nor, to the Company’s Knowledge, has
there been any threat of, any strike, slowdown, work stoppage, lockout,
concerted refusal to work overtime or other similar labor activity or dispute
affecting the Company.

(b) The Company is in compliance with all applicable Laws pertaining to
employment and employment practices to the extent they relate to employees of
the Company, except to the extent non-compliance would not result in a Material
Adverse Effect. There are no actions, suits, claims, investigations or other
legal proceedings against the Company pending, or to the Company’s Knowledge,
threatened to be brought or filed, by or with any Governmental Authority or
arbitrator in connection with the employment of any current or former employee
of the Company, including, without limitation, any claim relating to unfair
labor practices, employment discrimination, harassment, retaliation, equal pay
or any other employment related matter arising under applicable Laws.

Section 3.14. Taxes.

(a) Except as set forth in Section 3.14 of the Disclosure Schedule:

(i) The Company has filed (taking into account any valid extensions) all Tax
Returns required to be filed by the Company. Such Tax Returns are true, complete
and correct in all material respects. The Company is not currently the
beneficiary of any extension of time within which to file any Tax Return other
than extensions of time to file Tax Returns obtained in the ordinary course of
business. All material Taxes due and owing by the Company have been paid or
accrued. No claim has ever been made by a Governmental Authority in a
jurisdiction where the Company does not file Tax Returns that the Company is or
may be subject to taxation by that jurisdiction.  There are no Encumbrances for
Taxes (other than Taxes not yet due and payable) upon any of the assets of the
Company.

(ii) No extensions or waivers of statutes of limitations have been given or
requested with respect to any Taxes of the Company.

(iii) There are no ongoing or pending audits, actions, suits, claims,
investigations or other legal proceedings by any taxing authority against the
Company.

(iv) The Company is not a party to any Tax-sharing agreement.

(v) All Taxes which the Company is obligated to withhold from amounts owing to
any employee, creditor or third party have been withheld and paid.



23

--------------------------------------------------------------------------------

 



(vi) The Company is not obligated to make any payments and is not a party to any
agreement, contract, arrangement or plan that could result, separately or in the
aggregate, in the payment of any amount that will not be fully deductible as a
result of Code Section 162(m) (or any corresponding provision of state, local,
or non U.S. Tax law).

(vii) The Company has not been a United States real property holding corporation
within the meaning of Code Section 897(c)(1)(A)(ii).

(viii) The Company has not been a member of an affiliated group filing a
consolidated federal income Tax Return (other than a group the common parent of
which was the Company) and has no liability for the Taxes of any person (other
than the Company) under Treasury Regulation Section 1.1502-6 (or any similar
provision of state, local or no-U.S. law), as a transferee or successor, by
contract or otherwise.

(ix) The Company is not and has not been a party to any “reportable
transaction,” as defined in Code Section 6707A(c)(1) and Treasury Regulation
Section 1.601-4(b).

(x) The Company has not been a distributing corporation or a controlled
corporation in a transaction intended to be governed by Section 355 of the Code.

(xi) The Company has (i) complied with the requirements of Section 482 of the
Code and the Treasury Regulations thereunder (and all comparable provisions of
state, local or foreign law), and (ii) prepared and maintained adequate
documentation in respect of transactions with related parties governed by
Section 482 of the Code and the Treasury Regulations thereunder (and all
comparable provisions of state, local or foreign Law).

(xii) The Company has not undergone an “ownership change” within the meaning of
Section 382(g) of the Code.

(xiii) There is currently no limitation on the utilization of net operating
losses, capital losses, built-in losses, credits or similar items of the Company
under Section 269, 382, 383, 384 or 1502 of the Code and Treasury Regulations
promulgated thereunder (and any comparable provisions of state, local and
foreign Tax Law).

(xiv) The Company is not a party to any agreement, contract, arrangement or plan
that has resulted or could result, separately or in the aggregate, in the
payment of an amount that will not be fully deductible as a result of Section
162(m) of the Code (or any corresponding provision of state, local or foreign
Tax Law).

(xv) The Company has not agreed to or would reasonably be expected to be
required to include any item of income in, or exclude any item of deduction
from, taxable income for any Tax period (or portion thereof) ending after the
Closing Date as a result of any:  (i) change in method of accounting pursuant to
Section 481(a) of the

24

--------------------------------------------------------------------------------

 



Code or any similar provision of state, local or foreign Tax Law by reason of a
change in accounting method initiated by the Company for a Tax period ending on
or prior to the Closing Date; (ii) closing agreement described in Section 7121
of the Code (or any corresponding or similar provision of federal, state, local,
or foreign Tax Law) executed on or prior to the Closing Date; (iii) installment
sale or open transaction disposition made on or prior to the Closing Date; (iv)
deferred intercompany gain or any excess loss account described in Treasury
Regulations under Section 1502 of the Code (or any corresponding or similar
provision of federal, state, local or foreign Tax Law); or (v) election under
Section 108(i) of the Code (or comparable provisions of state, local or foreign
Tax Law).

Section 3.15. Material Contracts. The Company is not a party to, and none of its
properties or assets is subject to, any Contract that is of a nature required to
be filed as an exhibit to a report or filing under the Securities Act or the
Exchange Act, other than any Contract that is filed as an exhibit to Company SEC
Documents. All the Company Material Contracts are valid and binding on the
Company, enforceable against it in accordance with its terms, and are in full
force and effect. Neither the Company nor, to the Knowledge of the Company, any
third party has violated any provision of, or failed to perform any obligation
required under the provisions of any Company Material Contract.  Neither the
Company nor, to the Knowledge of the Company, any third party is in breach of or
default (with or without notice or lapse of time or both) under, or has received
written notice of breach, of any Company Material Contract, or has waived or
failed to enforce any rights or benefits thereunder.

Section 3.16. Insurance. The Company is insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which the Company is engaged.  To
the Company’s Knowledge, it will be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.

Section 3.17. Proxy Statement. None of the information included or incorporated
by reference in the letter to the shareholders, notice of Company Shareholder
Meeting, proxy statement and forms of proxy (collectively, the “Company Proxy
Statement”), to be filed with the SEC in connection with the Company Shareholder
Meeting, will, at the date it is first mailed to the Company’s shareholders or
at the time of the Company Shareholder Meeting or at the time of any amendment
or supplement thereof, contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading. Notwithstanding the foregoing, no representation or warranty is made
by the Company with respect to any information supplied by Buyer expressly for
inclusion or incorporation by reference in the Company Proxy Statement. The
Company Proxy Statement will comply as to form in all material respects with the
requirements of the Exchange Act.



25

--------------------------------------------------------------------------------

 



Section 3.18. Fairness Opinion. The Company has received the written opinion of
the Duff & Phelps, LLC and has provided a copy of such opinion to Buyer to the
effect that, as of the date of this Agreement and based upon and subject to the
qualifications and assumptions set forth therein, the Transaction Consideration
is fair, from a financial point of view, to the holders of shares of Company
Common Stock, and, as of the date of this Agreement, such opinion has not been
withdrawn, revoked or modified.

Section 3.19. Brokers. Except for BDA Advisors, Inc., no broker, finder or
investment banker is entitled to any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of the Company.

Section 3.20. Trade Law Compliance.

(a) Company is in compliance with all applicable Customs & International Trade
Laws, and  at no time in the past five (5) years has the Company committed any
material violation of the applicable Customs & International Trade Laws, and
there are no material unresolved disputes or Proceedings concerning any
liability of the Company with respect to any such Customs & International Trade
Laws.

(b) The Company has not received written notice that it is currently subject to
any civil or criminal investigation, litigation, audit, compliance assessment,
Customs-focused assessment, penalty proceeding or assessment, liquidated damages
proceeding or claim, forfeiture or forfeiture action, record-keeping inquiry,
assessment of additional duty for failure to properly mark imported merchandise,
notice to properly mark merchandise or return merchandise to Customs custody,
claim for additional Customs duties or fees, denial order, suspension of export
privileges, U.S. Government sanction, or any other action, proceeding or claim
by a government agency (domestic or foreign) involving or otherwise relating to
any alleged or actual violation of the Customs & International Trade Laws or
relating to any alleged or actual non-payment of Customs duties, fees, taxes or
other amounts owed pursuant to the applicable Customs & International Trade
Laws, and in the past five (5) years, all Customs duties and fees, all other
import duties and fees owed for merchandise imported by it or imported on its
behalf into the United States, other than those disclosed in Section 3.20 of the
Disclosure Schedule, have been paid by or on behalf of the Company

(c) To the Company’s knowledge, the Company has not made or provided any
material false statement or omission to any government agency (domestic or
foreign) or to any purchaser of products, in connection with the exportation of
commodities, software, or technical data ("items") or the importation of
merchandise, the valuation or classification of imported merchandise or exported
items, the duty treatment of imported merchandise, the eligibility of imported
merchandise for favorable duty rates or other special treatment,
country-of-origin marking, NAFTA Certificates, marking and labeling requirements
for textiles and apparel, other statements or certificates concerning origin,
quota or visa rights, export licenses or other

26

--------------------------------------------------------------------------------

 



export authorizations, Electronic Export Information (formerly referred to as
Shippers Export Declaration Forms), U.S.-content requirements, licenses or other
approvals required by any government or agency, or any other requirement
relating to the applicable Customs & International Trade Laws.

(d) The Company has not, and, no director, officer, employee, agent,
representative or other Person acting for or on behalf of the Company has
directly or indirectly made, any contribution, gift, bribe, kickback or other
payment, whether in the form of money, property or services, to a foreign
official for an improper purpose, including (i) to obtain favorable treatment in
securing business, (ii) to pay for favorable treatment for business secured,
(iii) to obtain special concessions or for special concessions already obtained
for or in respect of the Company or the Company, or (iv) or in any other manner
or for any other purpose that violates the FCPA or other applicable
anticorruption Laws.

(e) Except for those records listed on Section 3.20 of the Disclosure Schedule,
Company’s records, assets, products, software, and technology (i) are not
defense articles or defense services subject to the International Traffic in
Arms Regulations, (ii) have an Export Control Classification Number of EAR99,
(iii) do not require a license to be exported to any countries with which it has
previously conducted business, including without limitation the Peoples Republic
of China, or to be disclosed to such countries’ nationals, including without
limitation Chinese nationals, and (iv) do not require a license to be disclosed
to Buyer, its parent company, or their Chinese national employees.

Article IV

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to the Company that the statements contained in
this Article IV are true and correct.

Section 4.01. Organization and Authority of Buyer. Buyer is a corporation duly
organized, validly existing and in good standing under the Laws of California.
All the issued and outstanding capital stock of Buyer is owned by Parent. Buyer
has all necessary corporate power and authority to enter into this Agreement, to
carry out its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery by Buyer of this Agreement, the
performance by Buyer of its obligations hereunder and the consummation by Buyer
of the transactions contemplated hereby have been duly authorized by all
requisite corporate action on the part of Buyer. This Agreement has been duly
executed and delivered by Buyer, and (assuming due authorization, execution and
delivery by the Company) this Agreement constitutes a legal, valid and binding
obligation of Buyer, enforceable against Buyer in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting creditors’ rights generally
and by general principles of equity (regardless of whether enforcement is sought
in a proceeding at law or in equity).



27

--------------------------------------------------------------------------------

 



Section 4.02. No Conflicts; Consents. The execution, delivery and performance by
Buyer of this Agreement, and the consummation of the transactions contemplated
hereby, do not and will not: (a) result in a violation or breach of any
provision of the charter and other organizational documents of Buyer or Parent;
(b) result in a violation or breach of any provision of any Law or Governmental
Order applicable to Buyer or Parent; or (c) require the consent, notice or other
action by any Person under, conflict with, result in a violation or breach of,
constitute a default under or result in the acceleration of any agreement to
which Buyer or Parent is a party, except in the cases of clauses (b) and (c),
where the violation, breach, conflict, default, acceleration or failure to give
notice would not have a material adverse effect on Buyer’s ability to consummate
the transactions contemplated hereby. No consent, approval, Permit, Governmental
Order, declaration or filing with, or notice to, any Governmental Authority is
required by or with respect to Buyer or Parent in connection with the execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby, except for such consent, approval and/or filings as may be
required by CFIUS, under the HSR Act, by the Hong Kong Stock Exchange or under
the SEHK Listing Rules and such consents, approvals, Permits, Governmental
Orders, declarations, filings or notices which would not have a material adverse
effect on Buyer’s ability to consummate the transactions contemplated hereby.

Section 4.03. Sufficiency of Funds. Buyer has sufficient cash on hand or other
sources of immediately available funds to enable it to make payment of the
Purchase Price and consummate the transactions contemplated by this Agreement.

Section 4.04. Legal Proceedings.

(a) There are no actions, suits, claims, investigations or other legal
proceedings pending or, to Buyer’s knowledge, threatened against or by Buyer or
any Affiliate of Buyer which, individually or in the aggregate, would reasonably
be expected to have a material adverse effect on Buyer’s ability to consummate
the transactions contemplated hereby or otherwise impede, prevent or materially
delay the consummation of the transactions contemplated by this Agreement.

(b) There are no outstanding Governmental Orders and no unsatisfied judgments,
penalties or awards against or affecting (or, to Buyer’s Knowledge,
investigations involving) Buyer or any Affiliate of Buyer which, individually or
in the aggregate, has had or would reasonably be expected to have a material
adverse effect on Buyer’s ability to consummate the transactions contemplated
hereby.

Section 4.05. Investment Purpose. Buyer is acquiring the Shares solely for its
own account for investment purposes and not with a view to, or for offer or sale
in connection with, any distribution thereof. Buyer acknowledges that the Shares
are not registered under the Securities Act, or any state securities laws, and
that the Shares may not be transferred or sold except pursuant to the
registration provisions of the Securities Act or pursuant to an applicable
exemption therefrom and subject to state securities laws and regulations, as
applicable. Buyer is able to bear the economic risk of holding

28

--------------------------------------------------------------------------------

 



the Shares for an indefinite period (including total loss of its investment),
and has sufficient knowledge and experience in financial and business matters so
as to be capable of evaluating the merits and risk of its investment.

Section 4.06. Independent Investigation. Buyer has conducted its own independent
investigation, review and analysis of the business, results of operations,
prospects, condition (financial or otherwise) or assets of the Company, and
acknowledges that it has been provided adequate access to the personnel,
properties, assets, premises, books and records, and other documents and data of
the Company and the Company for such purpose. Buyer acknowledges and agrees
that: (a) in making its decision to enter into this Agreement and to consummate
the transactions contemplated hereby, Buyer has relied solely upon its own
investigation and the express representations and warranties of the Company set
forth in Article III of this Agreement (including the related portions of the
Disclosure Schedule); and (b) none of the Company, the Company or any other
Person has made any representation or warranty as to the Company, the Company or
this Agreement, except as expressly set forth in Article III of this Agreement
(including the related portions of the Disclosure Schedule).

Section 4.07. Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Buyer.

Article V

COVENANTS

Section 5.01. Conduct of Business Prior to the Closing. From the date hereof
until the Closing, except as otherwise provided in this Agreement or consented
to in writing by Buyer, the Company shall: (a) conduct the business of the
Company in the ordinary course of business; and (b) use commercially reasonable
efforts to maintain and preserve intact the current organization, business and
reputation of the Company and to preserve the rights, goodwill and relationships
of its Employees, customers, suppliers, regulators and others having business
relationships with the Company. From the date hereof until the Closing Date,
except as consented to in writing by Buyer, the Company shall not cause or
permit the Company to take any action that would cause any of the changes,
events or conditions described in Section 3.06 to occur.  Without limiting the
generality of the foregoing, from the date hereof until the Closing, except as
consented to in writing by Buyer, the Company shall not (i) enter into or amend
any employment, consulting, indemnification, severance or termination agreement
with any Person, or any entry into any severance agreement or any labor, or
union agreement or plan (or amendments of any such existing agreements or plan,
(ii) establish, adopt, enter into or amend in any material respect any Benefit
Plan except as required by applicable law, (iii) take any action to accelerate
any rights or benefits, or make any material determinations not in the ordinary
and usual course of business, under any Benefit Plan, (iv) hire as an employee,
consultant or independent contractor any Person, or (v) make

29

--------------------------------------------------------------------------------

 



any change to the 2017 Fiscal Year Budget of the Company, a copy of which had
been provided to Buyer.

Section 5.02. No Solicitation.

(a) The Company shall not and shall not authorize or permit its directors,
officers, employees, agents, advisors and investment bankers (with respect to
any Person, the foregoing Persons are referred to herein as such Person’s
“Representatives”) to, directly or indirectly, solicit, initiate or knowingly
take any action to facilitate or encourage the submission of any Takeover
Proposal or the making of any proposal that could reasonably be expected to lead
to any Takeover Proposal, or, subject to (b), (i) conduct or engage in any
discussions or negotiations with, disclose any non-public information relating
to the Company to,  afford access to the business, properties, assets, books or
records of the Company to, or knowingly assist, participate in, facilitate or
encourage any effort by, any third party that is seeking to make, or has made,
any Takeover Proposal, or (ii) enter into any agreement in principle, letter of
intent, term sheet, acquisition agreement, merger agreement, option agreement,
joint venture agreement, partnership agreement or other Contract relating to any
Takeover Proposal (each, a “Company Acquisition Agreement”). Subject to (b)
neither the Company Board nor any committee thereof shall fail to make,
withdraw, amend, modify or materially qualify, in a manner adverse to Buyer, the
Company Board Recommendation, or recommend a Takeover Proposal, fail to
recommend against acceptance of any tender offer or exchange offer for the
shares of Company Common Stock within ten Business Days after the commencement
of such offer, or make any public statement inconsistent with the Company Board
Recommendation, or resolve or agree to take any of the foregoing actions (any of
the foregoing, a “Company Adverse Recommendation Change”).

(b) Notwithstanding Section 5.02(a), prior to the receipt of the Company
Shareholder Approval, the Company Board, directly or indirectly through any
Representative, may, subject to Section 5.02(c), (i) participate in negotiations
or discussions with any third party that has made (and not withdrawn) a bona
fide, unsolicited Takeover Proposal in writing that the Company Board believes
in good faith, after consultation with outside legal counsel and its other
advisors, constitutes or would reasonably be expected to result in a Superior
Proposal, (ii) thereafter furnish to such third party non-public information
relating to the Company or any of its Subsidiaries pursuant to an executed
confidentiality agreement on terms no less favorable to the Company than the
Buyer Confidentiality Agreement (a copy of which confidentiality agreement shall
be promptly (in all events within 24 hours) provided for informational purposes
only to Buyer), (iii) following receipt of and on account of a Superior
Proposal, make a Company Adverse Recommendation Change, and/or (iv) take any
action that any court of competent jurisdiction orders the Company to take
(which order remains unstayed), but in each case referred to in the foregoing
clauses (i) through (iv), only if the Company Board determines in good faith,
after consultation with outside legal counsel, that the failure to take such
action would reasonably be expected to cause the Company Board to be in breach
of its fiduciary duties under

30

--------------------------------------------------------------------------------

 



applicable Law. Nothing contained herein shall prevent the Company Board from
disclosing to the Company’s shareholders a position contemplated by Rule 14d-9
and Rule 14e-2(a) promulgated under the Exchange Act with regard to a Takeover
Proposal, if the Company determines, after consultation with outside legal
counsel, that failure to disclose such position would constitute a violation of
applicable Law.

(c) The Company Board shall not take any of the actions referred to in clauses
(i) through (iv) of Section 5.02(b) unless the Company shall have delivered to
Buyer a prior written notice advising Buyer that it intends to take such action.
The Company shall notify Buyer promptly (but in no event later than 48 hours)
after it obtains knowledge of the receipt by the Company (or any of its
Representatives) of any Takeover Proposal, any inquiry that would reasonably be
expected to lead to a Takeover Proposal, any request for non-public information
relating to the Company or for access to the business, properties, assets, books
or records of the Company by any third party. In such notice, the Company shall
identify the third party making, and details of the material terms and
conditions of, any such Takeover Proposal, indication or request. The Company
shall keep Buyer fully informed, on a current basis, of the status and material
terms of any such Takeover Proposal, indication or request, including any
material amendments or proposed amendments as to price and other material terms
thereof. The Company shall provide Buyer with at least 48 hours prior notice of
any meeting of the Company Board (or such lesser notice as is provided to the
members of the Company Board) at which the Company Board is reasonably expected
to consider any Takeover Proposal. The Company shall promptly provide Buyer with
a list of any non-public information concerning the Company’s business, present
or future performance, financial condition or results of operations, provided to
any third party, and, to the extent such information has not been previously
provided to Buyer, copies of such information.

(d) Except as set forth in this Section 5.02(d) the Company Board shall not make
any Company Adverse Recommendation Change or enter into a Company Acquisition
Agreement. Notwithstanding the foregoing, at any time prior to the receipt of
the Company Shareholder Approval, the Company Board may make a Company Adverse
Recommendation Change or enter into a Company Acquisition Agreement (provided
that the Company shall concurrently pay to Buyer the Termination Fee as provided
in Section 7.05(b)), if: (i) the Company promptly notifies Buyer, in writing, at
least three Business Days (the “Notice Period”) before making a Company Adverse
Recommendation Change or entering into a Company Acquisition Agreement, of its
intention to take such action with respect to a Superior Proposal, which notice
shall state expressly that the Company has received a Takeover Proposal that the
Company Board intends to declare a Superior Proposal and that the Company Board
intends to make a Company Adverse Recommendation Change and/or the Company
intends to enter into a Company Acquisition Agreement; (ii) the Company attaches
to such notice the most current version of the proposed agreement (which version
shall be updated on a prompt basis) and the identity of the third party making
such Superior Proposal; (iii) the Company shall, and shall use its reasonable
best efforts to cause its Representatives to, during the Notice Period,
negotiate with Buyer in good faith to make such

31

--------------------------------------------------------------------------------

 



adjustments in the terms and conditions of this Agreement so that such Takeover
Proposal ceases to constitute a Superior Proposal, if Buyer, in its discretion,
proposes to make such adjustments (it being agreed that in the event that, after
commencement of the Notice Period, there is any material revision to the terms
of a Superior Proposal, including, any revision in price, the Notice Period
shall be extended, if applicable, to ensure that at least three Business Days
remains in the Notice Period subsequent to the time the Company notifies Buyer
of any such material revision (it being understood that there may be multiple
extensions)); and (iv) the Company Board determines in good faith, after
consulting with outside legal counsel and its other advisors, that such Takeover
Proposal continues to constitute a Superior Proposal after taking into account
any adjustments made by Buyer during the Notice Period in the terms and
conditions of this Agreement. 

 

Section 5.03. Company Shareholder Meeting; Preparation of Proxy Materials.

(a) Subject to the terms set forth in this Agreement, the Company shall take all
actions necessary to duly call, give notice of, convene and hold the Company
Shareholder Meeting as soon as reasonably practicable after the date of this
Agreement but no later than 160 days after June 28, 2016, and, in connection
therewith, the Company shall mail the Company Proxy Statement to the holders of
Company Common Stock in advance of such meeting. Except to the extent that the
Company Board shall have effected a Company Adverse Recommendation Change as
permitted by Section 5.02(b) hereof, the Company Proxy Statement shall include
the Company Board Recommendation. Subject to Section 5.02 hereof, the Company
shall use reasonable best efforts to (i) solicit from the holders of Common
Stock proxies in favor of the approval of the Transaction and (ii) take all
other actions necessary or advisable to secure the Company Shareholder Approval.
The Company shall keep Buyer updated with respect to proxy solicitation results
as requested by the Buyer. Once the Company Shareholder Meeting has been called
and noticed, the Company shall not postpone or adjourn the Company Shareholder
Meeting without the consent of Buyer (other than (i) in order to obtain a quorum
of its shareholders or (ii) as reasonably determined by the Company to comply
with applicable Law). Notwithstanding anything contained herein to the contrary,
the Company shall not be required to hold the Company Shareholder Meeting if
this Agreement is terminated before the meeting is held.

(b) In connection with the Company Shareholder Meeting, as soon as reasonably
practicable following the date of this Agreement the Company shall prepare and
file the Company Proxy Statement with the SEC. Buyer and the Company will
cooperate and consult with each other in the preparation of the Company Proxy
Statement. Without limiting the generality of the foregoing, Buyer will furnish
the Company the information relating to it required by the Exchange Act and the
rules and regulations promulgated thereunder to be set forth in the Company
Proxy Statement. The Company shall not file the Company Proxy Statement, or any
amendment or supplement thereto, without providing Buyer a reasonable
opportunity to review and

32

--------------------------------------------------------------------------------

 



comment thereon (which comments shall be reasonably considered by the Company).
The Company shall use its reasonable best efforts to resolve, and each party
agrees to consult and cooperate with the other party in resolving, all SEC
comments with respect to the Company Proxy Statement as promptly as practicable
after receipt thereof and to cause the Company Proxy Statement in definitive
form to be cleared by the SEC and mailed to the Company’s shareholders as
promptly as reasonably practicable following filing with the SEC.  The Company
agrees to consult with Buyer prior to responding to SEC comments with respect to
the preliminary Company Proxy Statement.  Each of Buyer and the Company agree to
correct any information provided by it for use in the Company Proxy Statement
which shall have become false or misleading and the Company shall promptly
prepare and mail to its shareholders an amendment or supplement setting forth
such correction. The Company shall as soon as reasonably practicable (i) notify
Buyer of the receipt of any comments from the SEC with respect to the Company
Proxy Statement and any request by the SEC for any amendment to the Company
Proxy Statement or for additional information and (ii) provide Buyer with copies
of all written correspondence between the Company and its Representatives, on
the one hand, and the SEC, on the other hand, with respect to the Company Proxy
Statement.

 

Section 5.04. Deposit.  Prior to the execution of this Agreement, Buyer has
paid, the Deposit in cash to the Escrow Agent to be held in the Escrow Account
until such time as it is applied to the Purchase Price at the Closing or
returned to Buyer or exchanged for Common Stock in accordance with Section 7.06.
Any interest earned on the Deposit shall be the property of Buyer and shall be
returned to Buyer at the Closing or any termination of this Agreement pursuant
to Article 7.

Section 5.05. Access to Information.  Upon reasonable notice, and except as may
otherwise be prohibited by applicable Law, the Company shall afford to Buyer and
its Representatives, reasonable access during normal business hours during the
period prior to the Closing to all their respective properties, books,
contracts, commitments, personnel and records and, during such period, the
Company shall furnish promptly to Buyer (a) a copy of each report, schedule,
registration statement and other document filed by it during such period
pursuant to the requirements of federal or state securities Laws and (b) all
other information concerning its business, properties and personnel as Buyer may
reasonably request; provided, however, that the foregoing shall not require the
Company to permit any inspection, or to disclose any information, that in the
reasonable judgment of the Company would result in the disclosure of any trade
secrets of third parties or violate any of its obligations with respect to
confidentiality. Without limiting the generality of the foregoing, as soon as
practicable after the date hereof the Company shall provide reasonable access to
the outside auditors of the Buyer for a site visit of the Company and provide
any and all information and assistance reasonably requested by the Buyer in
order for such auditors to complete the financial audit of the Company as
required by the Hong Kong Stock Exchange and the SEHK Listing Rules.



33

--------------------------------------------------------------------------------

 



Section 5.06. Confidentiality. Buyer and the Company shall comply with, and
shall cause their respective Representatives to comply with, all of their
respective obligations under the Mutual Nondisclosure Agreement, dated October
7, 2013 between Buyer and the Company (the “Buyer Confidentiality Agreement”),
which shall survive the termination of this Agreement in accordance with the
terms set forth therein.

Section 5.07. Post-Closing Board Composition Matters. At least two Business Days
prior to the Closing, the Company shall deliver to Buyer (a) the written
resignation, effective as of the Closing Date, of the current director of the
Company who will not be on the Post-Closing Board, (b) resolutions of the
Company Board reflecting any actions taken by the Company Board in connection
with the Post-Closing Board Composition, which shall include increasing the size
of the Company Board to nine members and electing the five Proxy Nominees to the
Post-Closing Board, and (c) resolutions of the Company Board adopting the Bylaw
Amendment.

Section 5.08. Post-Closing Board Corporate Governance Matters.

(a) Following the Closing, the Post-Closing Board shall adopt such policies and
procedures as necessary to ensure that any transactions between Buyer or its
Affiliates, on the one hand, and the Company and its subsidiaries, on the other
hand, will be approved by the Post-Closing Board consistent with their fiduciary
duty to all of the Company’s shareholders and in compliance with requirements of
the CBCA.  The Post-Closing Board shall ensure that the Company following the
Closing properly discloses, pursuant to the rules and regulations of the SEC,
any related party transactions.

(b) Following the Closing, the Post-Closing Board shall adopt such policies and
procedures as necessary to ensure that (i) the members of the audit committee of
the Post-Closing Board satisfy the requirements of Rule 10A-3 under the Exchange
Act and the applicable independence and audit committee composition rules of
NYSE MKT, and (ii) the Company’s independent public auditors will continue to be
appointed by the audit committee of the Post-Closing Board in compliance with
the requirements of the NYSE MKT and SEC, including Rule 10A-3 under the
Exchange Act.

(c) Following the Closing, the Post-Closing Board shall adopt such policies and
procedures as necessary to ensure that the appointment or removal of the
principal accounting officer (as such term is defined by the SEC) of the Company
is approved by a majority of members of the Post-Closing Board, which majority
shall include a majority of the members of the audit committee that meets the
requirements of Rule 10A-3 under the Exchange Act in furtherance of their
responsibilities in oversight of the Company’s financial reporting.  The Parties
agree that the principal accounting officer does not need to also be the
Company’s principal financial officer.

Section 5.09. Grant of Irrevocable Proxy.  Simultaneously with the the Closing,
Buyer will grant an irrevocable proxy in the form attached hereto as Exhibit F
(the “Irrevocable Proxy”) to Dr. Yung Yeung, the chairman of the board of
directors of

34

--------------------------------------------------------------------------------

 



Parent and a U.S. citizen (the “Proxy Representative”), irrevocably appointing
the Proxy Representative as Buyer’s representative to exercise in the absolute
discretion of the Proxy Representative all voting rights attaching to the Shares
or exercisable by Buyer after the Closing in its capacity as a shareholder of
the Company.

Section 5.10. Management.  The management of the Company on the Closing Date
shall continue as the management of the Company following the Closing Date,
subject to such subsequent election or removal of such members of management as
are approved by the Post-Closing Board or as otherwise provided pursuant to
Section 5.08(c).  Following the Closing Date, the Company shall continue to
honor the terms and agreements in its employment agreements with
management.  The Company will use its reasonable efforts to maintain the
continuity of its management as of the Closing Date through June 30, 2017.

Section 5.11. Director and Officer Indemnification and Insurance.

(a) Buyer agrees that all rights to indemnification, advancement of expenses and
exculpation by the Company now existing in favor of each Person who is now, or
has been at any time prior to the date hereof or who becomes prior to the
Closing Date, an officer or director of the Company, as provided in the articles
of incorporation or by-laws of the Company, in each case as in effect on the
date of this Agreement, shall survive the Closing Date and shall continue in
full force and effect in accordance with their respective terms.

(b) The Company shall, and Buyer shall cause the Company to (i) maintain in
effect for a period of three years after the Closing Date, if available, the
current policies of directors’ and officers’ liability insurance maintained by
the Company immediately prior to the Closing Date (provided that the Company may
substitute therefor policies, of at least the same coverage and amounts and
containing terms and conditions that are not less advantageous to the directors
and officers of the Company when compared to the insurance maintained by the
Company as of the date hereof), or (ii) obtain as of the Closing Date “tail”
insurance policies with a claims period of six years from the Closing Date with
at least the same coverage and amounts, and containing terms and conditions that
are not less advantageous to the directors and officers of the Company, in each
case with respect to claims arising out of or relating to events which occurred
on or prior to the Closing Date (including in connection with the transactions
contemplated by this Agreement).

(c) The obligations of Buyer and the Company under this Section 5.11(c) shall
not be terminated or modified in such a manner as to adversely affect any
director or officer to whom this Section 5.11(c) applies without the consent of
such affected director or officer (it being expressly agreed that the directors
and officers to whom this Section 5.11(c) applies shall be third-party
beneficiaries of this Section 5.11(c), each of whom may enforce the provisions
of this Section 5.11(c)).



35

--------------------------------------------------------------------------------

 



(d) In the event that following the Closing the Company or any of its successors
or assigns (i) consolidates with or merges into any other Person and shall not
be the continuing or surviving corporation or entity in such consolidation or
merger or (ii) transfers all or substantially all of its properties and assets
to any Person, then, and in either such case, proper provision shall be made so
that the successors and assigns of the Company shall assume all of the
obligations set forth in this Section 5.11(d).

Section 5.12. Operations Following Closing.

(a) The headquarters of the Company shall remain in Colorado following the
Closing for at least three years.  The Post-Closing Board shall take such
efforts as are necessary to ensure that absent any material change, the
Company’s core technology will remain in the United States and the Company’s
primary research and development efforts continuing to be conducted at the
Company’s Colorado facility, in each case for at least three years.

(b) Following the Closing, the Company shall continue to support its current
customers and to seek new customers on a world-wide basis for its products,
under the oversight of the Post-Closing Board.

(c) During the period commencing at the Closing and ending on the date which is
36 months from the Closing (or if earlier, the date of the employee’s
termination of employment with the Company), the Company shall provide each
Employee (other than those Employees with employment agreements with the
Company) who remains employed immediately after the Closing and who signs an
Employee Agreement (“Company Continuing Employee”) with: (i) base salary or
hourly wages which are no less than the base salary or hourly wages provided by
the Company immediately prior to the Closing; (ii) target bonus opportunities,
if any, which are no less than the target bonus opportunities provided by the
Company immediately prior to the Closing, provided that, at the discretion of
Buyer, the Company may provide cash compensation in lieu of equity-based
compensation; and (iii) retirement and welfare benefits that are no less
favorable in the aggregate than those provided by the Company immediately prior
to the Closing; provided, however, that nothing herein shall confer or be
construed to confer on any such employee any right to continue in the employment
of the Company or interfere in any way with the right of the Company to
terminate the employment of such Company Continuing Employee at any time (with
or without cause) or to modify such employee’s compensation or benefits at any
time, subject to the terms of any applicable Benefits Plans or existing
employment contracts. This Section 5.12(c) shall operate exclusively for the
benefit of the parties to this Agreement and not for the benefit of any other
Person, including, without limitation, any current, former or retired employee
of the Company.

(d) From the date hereof until the Closing, the Company shall use commercially
reasonable efforts to have each Employee sign an Employee Agreement, in form
agreed to by the Company and Buyer.



36

--------------------------------------------------------------------------------

 



Section 5.13. Governmental Approvals and Other Third-party Consents.

(a) Each party hereto shall, as promptly as possible, use its reasonable best
efforts to obtain, or cause to be obtained, all consents, authorizations, orders
and approvals from all Governmental Authorities that may be or become necessary
for its execution and delivery of this Agreement and the performance of its
obligations pursuant to this Agreement including approval by CFIUS. Each party
shall cooperate fully with the other party in promptly seeking to obtain all
such consents, authorizations, orders and approvals. The parties hereto shall
not willfully take any action that will have the effect of delaying, impairing
or impeding the receipt of any required consents, authorizations, orders and
approvals. Notwithstanding the foregoing, neither party hereto shall be required
to agree to any divestitures, licenses, hold separate arrangements, mitigation
agreements or similar matters, including covenants affecting business operating
practices, if such divestitures, licenses, arrangements, agreements or similar
matters, individually or in the aggregate, would reasonably be expected to have
a material adverse effect on the business, assets and liabilities (contingent or
otherwise), taken together, or financial condition of either the Company or
Buyer.

(b) At the date that the parties determine is 45 days prior to the estimated
Closing Date, the parties shall determine pursuant to the rules under the HSR
Act the value of Common Stock to be held by Buyer as a result of the
Transaction.  If required by the HSR Act based on the value of such Common
Stock, each party hereto agrees to make as promptly as practicable an
appropriate filing pursuant to the HSR Act with respect to the transactions
contemplated by this Agreement and to supply as promptly as practicable to the
appropriate Governmental Authority any additional information and documentary
material that may be requested pursuant to the HSR Act.  If filings are required
to be made pursuant to the HSR Act, each party shall be responsible for one half
of the HSR Act filing fee pursuant to Section 8.01 of this Agreement.

(c) The Company and Buyer shall use commercially reasonable efforts to give all
notices to, and obtain all consents from, all third parties that are described
in Section 3.04 of the Disclosure Schedule;  provided, however, that the Company
shall not be obligated to pay any consideration therefor to any third party from
whom consent or approval is requested.

Section 5.14. Reasonable Efforts to Satisfy Closing Conditions. From the date
hereof until the Closing, each party hereto shall use commercially reasonable
efforts to take such actions as are necessary to expeditiously satisfy the
closing conditions set forth in Article VI hereof.  In connection with the
foregong under this Section 5.14,  subject to the terms set forth in this
Agreement, Buyer shall, and shall cause Parent to, take all actions necessary to
duly call, give notice of, convene and hold a general meeting of Parent’s
shareholders for the purpose of obtaining the Parent Shareholder Approval as
soon as reasonably practicable after the date of this Agreement but no later
than 175 days after June 28, 2016, and, in connection therewith, Parent shall
take such actions as are required by applicable law and the rules of the Hong
Kong Stock Exchange to secure the Parent Shareholder Approval.



37

--------------------------------------------------------------------------------

 



Section 5.15. Supplement to Disclosure Schedule. From time to time prior to the
Closing, the Company shall have the right (but not the obligation) to supplement
or amend the Disclosure Schedule hereto with respect to any matter hereafter
arising or of which it becomes aware after the date hereof (each a “Schedule
Supplement”). Any disclosure in any such Schedule Supplement shall not be deemed
to have cured any inaccuracy in or breach of any representation or warranty
contained in this Agreement, including for purposes of the termination rights
contained in this Agreement or of determining whether or not the conditions set
forth in Section 6.02 have been satisfied.

Section 5.16. Public Announcements. The initial press releases by the Company
and Buyer respectively with respect to this Agreement and the transactions
contemplated hereby shall be mutually agreed to by the Company and Buyer and
shall be issued as soon as practical following the execution of this Agreement
and outside of NYSE MKT and Hong Kong Stock Exchange trading hours. Thereafter,
unless otherwise required by applicable Law or NYSE MKT and Hong Kong Stock
Exchange requirements (based upon the reasonable advice of counsel), no party to
this Agreement shall make any public announcements in respect of this Agreement
or the transactions contemplated hereby or otherwise communicate with any news
media without the prior written consent of the other party (which consent shall
not be unreasonably withheld or delayed), and the parties shall cooperate as to
the timing and contents of any such announcement.  Buyer and Company acknowledge
(i) that a copy of this Agreement will be included, together with the initial
press release of the Company, on a report on Form 8-K filed by the Company with
the SEC no later than four Business Days following execution of this Agreement,
(ii) that the Buyer will make a short announcement as soon as practical
following the execution of this Agreement in connection with the suspension of
trading of Buyer’s stock on the Hong Kong Stock Exchange, and (iii) that as soon
as practical after the announcement described in clause (ii) above, Buyer will
issue a press release filed with and approved by the Hong Kong Stock Exchange.

Section 5.17. Further Assurances. Following the Closing, each of the parties
hereto shall, and shall cause their respective Affiliates to, execute and
deliver such additional documents, instruments, conveyances and assurances, and
take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement.

Article VI

CONDITIONS TO CLOSING

Section 6.01. Conditions to Obligations of All Parties. The obligations of each
party to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment, at or prior to the Closing, of each of the following
conditions:

(a) Each of the Company Shareholder Approval and the Buyer Approval shall have
been obtained and notice of such approval provided to the other party.



38

--------------------------------------------------------------------------------

 



(b) The Company shall have received all consents, authorizations, orders and
approvals from the Governmental Authorities referred to in Section 3.04 and
Buyer shall have received all consents, authorizations, orders and approvals
from the Governmental Authorities referred to in Section 4.02 in each case, in
form and substance reasonably satisfactory to Buyer and the Company, and no such
consent, authorization, order and approval shall have been revoked.

(c) No suit, action or other proceeding shall be pending before any Government
Authority in which it sought to restrain or prohibit the transactions
contemplated hereby or that could reasonably be expected to have a Material
Adverse Effect. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any Governmental Order which is in effect and
has the effect of making the transactions contemplated by this Agreement
illegal, otherwise restraining or prohibiting consummation of such transactions
or causing any of the transactions contemplated hereunder to be rescinded
following completion thereof.

Section 6.02. Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Buyer’s waiver, at or prior to the Closing, of each of the
following conditions:

(a) The representations and warranties of the Company contained in Article III,
disregarding all qualifications and exceptions contained therein relating to
materiality or Material Adverse Effect or words of similar import, shall be true
and correct in all respects as of the Closing Date with the same effect as
though made at and as of such date (except those representations and warranties
that address matters only as of a specified date, which shall be true and
correct in all respects as of that specified date), except where the failure of
such representations and warranties to be true and correct would not,
individually or in the aggregate, have or reasonably be expected to have a
Material Adverse Effect.

(b) the Company shall have duly performed and complied in all material respects
with all agreements, covenants and conditions required by this Agreement to be
performed or complied with by it prior to or on the Closing Date.

(c) Buyer shall have received a certificate, dated the Closing Date and signed
by a duly authorized officer of the Company, that each of the conditions set
forth in (a) and (b) have been satisfied.

(d) Buyer shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of the Company certifying (i) that attached
thereto are true and complete copies of all resolutions adopted by the Company
Board authorizing the execution, delivery and performance of this Agreement and
the consummation of the transactions set forth herein, including, but not
limited to, election of the Proxy Nominees, and that all such resolutions are in
full force and effect and are all the

39

--------------------------------------------------------------------------------

 



resolutions adopted in connection with the transactions contemplated hereby, and
(ii) receipt of the Company Shareholder Approval.

(e) The Company shall have delivered, or caused to be delivered, to Buyer stock
certificates evidencing the Shares, free and clear of Encumbrances.

(f) The Company shall have delivered to Buyer an executed Registration Rights
Agreement, substantially in the form attached hereto as Exhibit A.

(g) The Company shall have taken such actions so that the Proxy Nominees shall
have been appointed to the Post-Closing Board, all in accordance with the
organizational documents of the Company and in compliance with all applicable
Laws, including the Securities Act and the Exchange Act.

(h) Buyer shall have received from Sherman & Howard L.L.C., counsel to the
Company, an opinion dated as of the Closing Date substantially in the form
attached hereto as Exhibit D.

(i) The Company Board shall have adopted the Amendment to Bylaws of the Company
substantially in the form attached hereto as Exhibit E to be effective at
Closing (the “Bylaw Amendment”).

(j) The issued shares of Common Stock remaining listed for trading on the NYSE
MKT at all times from the date of this Agreement and up to the date of
fulfillment or waiver (the “Fulfillment Date”) of the last in time to be
fulfilled of the Closing Conditions in this Article VI (other than this
condition), save for:

A. any suspension or suspensions not exceeding 15 trading days of the NYSE MKT
in aggregate in the preceding 12 months for whatever cause; or

B. any suspension in connection with the clearance of any public announcements
or circulars in connection with this Agreement or the transactions contemplated
hereunder; and

C. no written notification being received on or before the Fulfilment Date from
NYSE MKT to the effect that the trading of the Common Stock will or may be
withdrawn or objected to as a result of Closing or in connection with the terms
of this Agreement.

Section 6.03. Conditions to Obligations of the Company. The obligations of the
Company to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or the Company’s waiver, at or prior to the Closing,
of each of the following conditions:

(a) The representations and warranties of Buyer contained in Article IV,
disregarding all qualifications and exceptions contained therein relating to
materiality or Material Adverse Effect or words of similar import, shall be true
and correct in all

40

--------------------------------------------------------------------------------

 



respects as of the Closing Date with the same effect as though made at and as of
such date (except those representations and warranties that address matters only
as of a specified date, which shall be true and correct in all respects as of
that specified date), except where the failure of such representations and
warranties to be true and correct would not, individually or in the aggregate,
have or reasonably be expected to have a material adverse effect on Buyer’s
ability to consummate the transactions contemplated hereby.

(b) Buyer shall have duly performed and complied in all material respects with
all agreements, covenants and conditions required by this Agreement to be
performed or complied with by it prior to or on the Closing Date.

(c) the Company shall have received a certificate, dated the Closing Date and
signed by a duly authorized officer of Buyer, that each of the conditions set
forth in (a) and (b) have been satisfied.

(d) the Company shall have received a certificate of the Secretary or an
Assistant Secretary (or equivalent officer) of Buyer certifying that attached
thereto are true and complete copies of all resolutions adopted by the board of
directors of Buyer authorizing the execution, delivery and performance of this
Agreement and the consummation of the Transaction and that all such resolutions
are in full force and effect and are all the resolutions adopted in connection
with the transactions contemplated hereby.

(e) Buyer shall have delivered to the Company cash in an amount equal to the
Closing Payment by wire transfer in immediately available funds, to an account
or accounts designated at least two Business Days prior to the Closing Date by
the Company in a written notice to Buyer.

Article VII

TERMINATION

Section 7.01. Termination By Mutual Consent. This Agreement may be terminated at
any time prior to the Closing Date (notwithstanding any receipt of Company
Shareholder Approval) by mutual written consent of Buyer and the Company.

Section 7.02. Termination By Either Buyer or the Company. This Agreement may be
terminated by either Buyer or the Company at any time prior to the Closing Date
(notwithstanding receipt of the Company Shareholder Approval):

(a) if the Company Shareholder Approval has not been received on or prior to 180
days after June 28, 2016, which may be extended by mutual consent of the parties
hereto (the “End Date”); provided, however, that the right to terminate this
Agreement pursuant to this Section 7.02(a) shall not be available to any party
whose breach of any representation, warranty, covenant or agreement set forth in
this

41

--------------------------------------------------------------------------------

 



Agreement has been the cause of, or resulted in, the failure of the Company
Shareholder Approval to be received on or before the End Date;

(b) if the Buyer Approval has not been received on or prior to the End Date;
provided, however, that the right to terminate this Agreement pursuant to this
Section 7.02(b) shall not be available to any party whose breach of any
representation, warranty, covenant or agreement set forth in this Agreement has
been the cause of, or resulted in, the failure of the Buyer Approval to be
received on or before the End Date;

(c) if any Governmental Authority of competent jurisdiction shall have enacted,
issued, promulgated, enforced or entered any Law or Governmental Order making
illegal, permanently enjoining or otherwise permanently prohibiting the
consummation of the Transaction or the other transactions contemplated by this
Agreement, and such Law or Order shall have become final and nonappealable;
provided, however, that the right to terminate this Agreement pursuant to this
Section 7.02(c) shall not be available to any party whose breach of any
representation, warranty, covenant or agreement set forth in this Agreement has
been the cause of, or resulted in, the issuance, promulgation, enforcement or
entry of any such Law or Governmental Order;

(d) if approval from CFIUS for this Transaction has not been received on or
prior to the End Date; or

(e) if notification is required to be filed pursuant to the HSR Act and the
waiting period with respect to such notification has not expired or early
termination for such waiting period has not been received by the End Date.

(f) if the condition to Closing set forth in Section 6.01(c) is not reasonably
capable of being satisfied or on or prior to the End Date; provided, however,
that the right to terminate this Agreement pursuant to this Section 7.02(f)
shall not be available to any party whose breach of any representation,
warranty, covenant or agreement set forth in this Agreement has been the cause
of, or resulted in, such failure.

Section 7.03. Termination By Buyer. This Agreement may be terminated by Buyer at
any time prior to the Closing Date (notwithstanding receipt of the Company
Shareholder Approval):

(a) if (i) a Company Adverse Recommendation Change shall have occurred, (ii) the
Company shall have entered into, or publicly announced its intention to enter
into, a Company Acquisition Agreement (other than an Acceptable Confidentiality
Agreement), (iii) the Company shall have breached or failed to perform in any
material respect any of the covenants and agreements set forth in Section
5.02 or failed to call or hold the Company Shareholder Meeting by the End Date,
(iv) a tender offer or exchange offer relating to Company Common Stock shall
have been commenced by a Person unaffiliated with Buyer and the Company shall
not have sent to its shareholders pursuant to Rule 14e-2 under the Securities
Act, within ten Business Days after such

42

--------------------------------------------------------------------------------

 



tender offer or exchange offer is first published, sent or given, a statement
reaffirming the Company Board Recommendation and recommending that shareholders
reject such tender offer or exchange offer, or (v) the Company or the Company
Board (or any committee thereof) shall publicly announce its intentions to do
any of actions specified in this Section 7.03(a); or

(b) if there shall have been a breach of any representation, warranty, covenant
or agreement on the part of the Company set forth in this Agreement, which
breach would give rise to the failure of a condition to the Closing set forth in
Section 6.02(a) or Section 6.02(b), as applicable, and such breach is not cured
by the Company within 20 days following receipt of written notice of such breach
from Buyer, or if a condition to Closing set forth in Section 6.02(a) and
Section 6.02(b) is not reasonably capable of being satisfied or on or prior to
the End Date.

Section 7.04. Termination by the Company. This Agreement may be terminated by
the Company at any time prior to the Closing Date (notwithstanding, in the case
of (b) immediately below, receipt of the Company Shareholder Approval):

(a) if prior to the receipt of the Company Shareholder Approval, the Company
Board authorizes the Company, in full compliance with the terms of this
Agreement, including Section 5.02 hereof, to enter into a Company Acquisition
Agreement (other than an Acceptable Confidentiality Agreement) in respect of a
Superior Proposal; provided that in the event of such termination, the Company
substantially concurrently enters into such Company Acquisition Agreement;

(b) if there shall have been a breach of any representation, warranty, covenant
or agreement on the part of Buyer set forth in this Agreement, which breach
would give rise to the failure of a condition to the Closing set forth in
Section 6.03(a) or Section 6.03(b), as applicable, and such breach is not cured
by the Buyer within 20 days following receipt of written notice of such breach
from the Company, or if a condition to Closing set forth in Section 6.03(a) or
Section 6.03(b), is not reasonably capable of being satisfied or on or prior to
the End Date.

Section 7.05. Notice of Termination; Effect of Termination.

(a) The party desiring to terminate this Agreement pursuant to Section 7.02,
Section 7.03 or Section 7.04 shall deliver written notice of such termination to
the other party hereto specifying with particularity the reason for such
termination, and any such termination shall be effective immediately upon
delivery of such written notice to the other party. If this Agreement is
terminated pursuant to Article VII, it will become void and of no further force
and effect, with no liability on the part of any party to this Agreement (or any
shareholder, director, officer, employee, agent or Representative of such party)
to any other party hereto, except (i) with respect to Section 5.06, this Section
7.05, Section 7.06 and Article VIII (and any related definitions contained in
any such Sections or Article), which shall remain in full force and effect and
(ii) with respect to any liabilities or damages incurred or suffered by a party,
to the extent such

43

--------------------------------------------------------------------------------

 



liabilities or damages were the result of fraud or the breach by another party
of any of its representations, warranties, covenants or other agreements set
forth in this Agreement.

(b) In the event that this Agreement is terminated:

(i) by Buyer pursuant to Section 7.03(a), or

(ii) by Buyer pursuant to Section 7.03(b) and all conditions to Closing set
forth in Sections 6.01 and 6.03 have been satisfied or duly waived, other than
conditions which, by their nature, are to be satisfied on the Closing Date and
other than Sections 6.01 (a) and (b) to the extent such actions have not yet
been completed or occurred, or

(iii) by the Company pursuant to Section 7.04(a), or

(iv) by Buyer or the Company pursuant to Section 7.02(a) and (A) prior to the
time of such termination a Takeover Proposal had been publicly announced or
otherwise communicated to the Company and (B) within six (6) months of such
termination, the Company enters into a binding agreement with respect to, or
consummates, the transaction contemplated by such Takeover Proposal

then the Company shall pay to Buyer an amount in cash equal to $3,000,000 (the
“Termination Fee”), which shall be payable within five Business Days after such
termination (except that in the case of clause (iv) above, the payment of the
Termination Fee shall be made upon the earlier of the consummation of such
transaction and the 90th day following the entering into by the Company of the
binding agreement described therein) by wire transfer of immediately available
funds.

Section 7.06. Treatment of Deposit Following Termination. 

(a) If this Agreement is terminated by either Buyer or the Company pursuant to
Section 7.01, as a condition to such termination the parties shall have
determined whether the Deposit is to be returned by the Company to Buyer or
whether the Deposit shall be retained by the Company in exchange for the
Company’s issuance of a shares of Common Stock equal to the amount of the
Deposit divided by the Exchange Price (the “Conversion Shares”), and delivery by
the Company to the Buyer of an executed Registration Rights Agreement
substantially in the form attached hereto as Exhibit A with respect to the
Conversion Shares, which issuance of Conversion Shares and delivery of the
Registration Rights Agreement shall be effected  no later than five Business
Days following the date of termination of the Agreement.  As used in this
Section 7.06, the “Exchange Price” shall mean (i) $0.60 per share of Common
Stock if the VWAP Price is equal to or less than $0.60 per share, (ii) the VWAP
Price per share of Common Stock if the VWAP Price is greater than $0.60 per
share and less than $0.72 per share, or (iii) $0.72 per share of Common Stock if
the VWAP Price is equal to or greater than $0.72, in each case as adjusted for
any stock split, stock reverse split, stock

44

--------------------------------------------------------------------------------

 



dividend, or similar transactions that took place between the date hereof and
the date of such termination.  As used herein, “VWAP Price” shall mean the
volume weighed average of the closing per share market price of Common Stock, as
reported on the NYSE MKT, for the 90-day period immediately preceding the date
of the termination of the Agreement.

(b) If this Agreement is terminated:

(i) by the Company or Buyer pursuant to Section 7.02(a),  Section 7.02(b),
 Section 7.02(c) or Section 7.02(f), or

(ii) by Buyer pursuant to Section 7.03, or

(iii) by the Company pursuant to Section 7.04 (unless subject to clause (d)
below),

then the Escrow Agent shall return the Deposit plus interest to Buyer (by wire
transfer of immediately available funds) within five Business Days following the
date of such termination.

(c) If this Agreement is terminated by the Company pursuant to Section 7.02(d)
or Section 7.02(e) and all conditions to Closing set forth in Sections 6.01 and
6.02 have been satisfied or duly waived, other than conditions which, by their
nature, are to be satisfied on the Closing Date and other than Sections 6.01 (a)
and (b) to the extent such actions have not yet been completed or occurred, the
Escrow Agent shall pay the Deposit to the Company (by wire transfer of
immediately available funds) in exchange for the Company’s issuance of
Conversion Shares and delivery to Buyer of an executed Registration Rights
Agreement substantially in the form attached hereto as Exhibit A with respect to
the Conversion Shares, which issuance of Conversion Shares and delivery of the
Registration Rights Agreement shall be effected no later than five Business Days
following the date of termination of the Agreement. Except as set forth in
Section 7.06(e), the exchange of the Deposit for Conversion Shares under this
Section 7.06(c) shall be the exclusive remedy for the Company under this
Agreement in the event this Agreement is terminated by the Company pursuant to
Section 7.02(d) or Section 7.02(e).

(d) If this Agreement is terminated by the Company pursuant to Section 7.04(b)
and all conditions to Closing set forth in Sections 6.01 and 6.02 have been
satisfied or duly waived, other than conditions which, by their nature, are to
be satisfied on the Closing Date and other than Sections 6.01 (a) and (b) to the
extent such actions have not yet been completed or occurred, the Escrow Agent
shall pay the Deposit to the Company (by wire transfer of immediately available
funds) within five Business Days following the date of termination of the
Agreement. Except as set forth in Section 7.06(e), the payment of the Deposit to
the Company under this Section 7.06(d) shall be the exclusive remedy for the
Company under this Agreement in the event this Agreement is terminated by the
Company pursuant to Section 7.04(b).  



45

--------------------------------------------------------------------------------

 



(e) The Company hereby agrees that any and all liability of Buyer (other than
fraud and willful misconduct on the part of Buyer or any of its Representatives)
in connection with any breach (actual or alleged) of any representation,
warranty, covenant or agreement hereunder shall terminate upon the return,
exchange or payment of the Deposit pursuant to this Section 7.06, and the
Company hereby waives any claim it may have against Buyer in connection with
such breach.

Article VIII

MISCELLANEOUS

Section 8.01. Expenses. Except as otherwise expressly provided in
Section 5.13(b), all costs and expenses, including, without limitation, fees and
disbursements of counsel, financial advisors and accountants, incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such costs and expenses, whether or not the Closing
shall have occurred; provided, however, that (a) Buyer and the Company shall
each be responsible for one-half of all filing and other similar fees payable in
connection with any filings or submissions under the HSR Act, (b) Buyer shall be
responsible for the entire amount of any cost of counsel selected by Buyer to
advise with respect to the CFIUS application and approval process in connection
with the Transaction, but each party shall be responsible for its own costs in
preparing necessary material for the CFIUS submission; (c) the Company shall be
responsible for the fee associated with the fairness opinion delivered to the
board of directors of the Company related to the transactions contemplated by
this Agreement, (d) the Company shall pay all amounts payable to BDA Advisors,
Inc., and (e) the Company shall pay all amounts payable to the NYSE MKT or any
other out-of-pocket expenses incurred by the Company.

Section 8.02. Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given: (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by an internationally
recognized overnight courier (receipt requested); or (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient. Such communications must
be sent to the respective parties at the following addresses (or at such other
address for a party as shall be specified in a notice given in accordance with
this Section 8.02):

If to the Company:UQM Technologies, Inc.
4120 Specialty Place
Longmont, CO 80504
Telephone: (303) 682-4956
Facsimile:  303-682-4933
jmitchell@uqm.com
Attn:  Chief Executive Officer



46

--------------------------------------------------------------------------------

 



with a copy to:Sherman & Howard L.L.C.
633 Seventeenth Street, Suite 3000
Denver, CO  80202
Facsimile:  (303) 298-0940: gjensen@shermanhoward.com 
Attn:  Garth B. Jensen

If to Buyer:American Compass, Inc.
800 E. Colorado Blvd.
Suite 888
Pasadena, CA 91101
Telephone:  626-683-9210
Facsimile:   626-683-0693
E-mail:       jimmy_wang_la@yahoo.com

with a copy to:Locke Lord LLP
Terminus 200
3333 Piedmont Road NE, Suite 1200
Atlanta, GA 30305
Facsimile: (404) 872-5547
tim.xia@lockelord.com
Attn:  Tim Xia, Esq.

Section 8.03. Interpretation. For purposes of this Agreement: (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Disclosure Schedule and Exhibits mean the Articles
and Sections of, and Disclosure Schedule and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof; and (z) to
a statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The Disclosure Schedule and Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.

Section 8.04. Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

Section 8.05. Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or

47

--------------------------------------------------------------------------------

 



invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

Section 8.06. Entire Agreement. This Agreement constitutes the sole and entire
agreement of the parties to this Agreement with respect to the subject matter
contained herein, and supersede all prior and contemporaneous representations,
warranties, understandings and agreements, both written and oral, with respect
to such subject matter. In the event of any inconsistency between the statements
in the body of this Agreement, the Exhibits and Disclosure Schedule (other than
an exception expressly set forth as such in the Disclosure Schedule), the
statements in the body of this Agreement will control.

Section 8.07. Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed. No assignment shall relieve the
assigning party of any of its obligations hereunder.

Section 8.08. No Third-party Beneficiaries. Except as provided in Section 5.11,
this Agreement is for the sole benefit of the parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other Person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

Section 8.09. Amendment. At any time prior to the Closing Date, this Agreement
may be amended or supplemented in any and all respects, whether before or after
receipt of the Company Shareholder Approval, by written agreement signed by each
of the parties hereto; provided, however, that following the receipt of the
Company Shareholder Approval, there shall be no amendment or supplement to the
provisions of this Agreement which by Law or in accordance with the rules of any
relevant self- regulatory organization would require further approval by the
holders of Common Stock without such approval.

Section 8.10. Extension; Waiver. At any time prior to the Closing Date, Buyer or
the Company may (a) extend the time for the performance of any of the
obligations of the other party(ies), (b) waive any inaccuracies in the
representations and warranties of the other party(ies) contained in this
Agreement or in any document delivered under this Agreement, or (c) unless
prohibited by applicable Law, waive compliance with any of the covenants,
agreements or conditions contained in this Agreement. Any agreement on the part
of a party to any extension or waiver will be valid only if set forth in an

48

--------------------------------------------------------------------------------

 



instrument in writing signed by such party. The failure of any party to assert
any of its rights under this Agreement or otherwise will not constitute a waiver
of such rights.

Section 8.11. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Colorado without giving effect to any choice or
conflict of law provision or rule (whether of the State of Colorado or any other
jurisdiction).

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE INSTITUTED IN THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA OR THE COURTS OF THE STATE OF
CALIFORNIA IN EACH CASE LOCATED IN THE CITY AND COUNTY OF LOS ANGELES, AND EACH
PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY
SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER
DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE
SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH
COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE
LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND
IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B)
SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES
THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 8.11(c).





49

--------------------------------------------------------------------------------

 



Section 8.12. Specific Performance.  The Company hereby acknowledges and agrees
that Buyer would be irreparably damaged if any of the provisions of this
Agreement are not performed in accordance with their specific terms or are
otherwise breached and that any non-performance or breach of this Agreement by
the Company could not be adequately compensated by monetary damages alone and
that the parties hereto would not have any adequate remedy at law. Accordingly,
in addition to any other right or remedy to which Buyer may be entitled, at law
or in equity (including monetary damages), Buyer shall be entitled to enforce
any provision of this Agreement by a decree of specific performance and to
temporary, preliminary and permanent injunctive relief, to prevent breaches or
threatened breaches of any of the provisions of this Agreement without posting
any bond or other undertaking. The Company agrees that it will not contest the
appropriateness of specific performance as a remedy.

Section 8.13. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

[SIGNATURE PAGE FOLLOWS]





50

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

UQM Technologies, Inc.

 

 

By /s/DAVID I. ROSENTHAL 

Name:  David Rosenthal

Title:  Chief Financial Office

 

American Compass, Inc.

 

 

By /s/ CHARLES HUANG

Name: Charles Huang

Title: Director

 

 





51

--------------------------------------------------------------------------------

 

 

EXHIBIT A

FORM OF REGISTRATION RIGHTS AGREEMENT

 

 



 

 

--------------------------------------------------------------------------------

 



REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of [], 2016, is
made by and among UQM Technologies, Inc., a Colorado corporation (the
“Company”), and American Compass, Inc., a California company (the
“Stockholder”). The Company and the Stockholder are sometimes referred to herein
individually as a “Party” and together as the “Parties”.

RECITALS

A. This Agreement is entered into in connection with that certain Stock Issuance
and Purchase Agreement between and among the Company and the Stockholder, dated
of even date herewith (the “Purchase Agreement”), which provides for, among
other things, the issuance and sale by the Company to the Stockholder of the
Company’s common stock, par value $.01 per share, which upon issuance will
represent a majority of the total issued and outstanding shares of common stock
of the Company, on a fully diluted basis;

B. Subject to the terms and conditions herein, the Stockholder and the Company
desire to enter into this Agreement to provide for certain rights and
obligations of the Stockholder and the Company.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the Parties, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:

ARTICLE I
DEFINITIONS

Section 1.01.Definitions.  (a) As used in this Agreement, the following terms
have the following meanings:

“Affiliate” means with respect to any Party, any Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such specified Person.  It being understood and agreed that, for purposes
hereof, neither the Company nor any subsidiary of the Company shall be deemed to
be an Affiliate of the Stockholder.

“Board of Directors” means the Board of Directors of the Company.

“Business Day” means any day other than a Saturday, Sunday or day on which
banking institutions in New York City or Hong Kong are authorized or obligated
by law or executive order to close.

“Common Stock” means common stock of the Company, par value $0.01 per share, and
any and all securities of any kind whatsoever of the Company that may be

A-1

--------------------------------------------------------------------------------

 



issued by the Company after the date hereof in respect of, in exchange for, or
in substitution of, Common Stock, pursuant to any stock dividends, splits,
reverse splits, combinations, reclassifications, recapitalizations,
reorganizations and the like occurring after the date hereof.

“Company” has the meaning set forth in the preamble.

“Company Securities” means (i) the Common Stock, (ii) securities convertible
into or exchangeable for Common Stock and (iii) any options, warrants or other
rights to acquire Common Stock.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“FINRA” means the Financial Industry Regulatory Authority.

“Person” means an individual, partnership, limited liability company,
corporation, trust, other entity, association, estate, unincorporated
organization or a government or any agency or political subdivision thereof.

“Public Offering” means an underwritten public offering of Registrable
Securities pursuant to an effective registration statement under the Securities
Act, other than pursuant to a registration statement on Form S-4 or Form S-8 or
any similar or successor form.

“Registrable Securities” means, at any time, any Shares until (i) a registration
statement covering such Shares has been declared effective by the SEC and such
Shares have been disposed of pursuant to such effective registration statement,
(ii) such Shares are sold under circumstances in which all of the applicable
conditions of Rule 144 (or any similar provisions then in force) under the
Securities Act are met or (iii) such Shares are otherwise Transferred, the
Company has delivered a new certificate or other evidence of ownership for such
Shares not bearing a restricted legend and such Shares may be resold without
subsequent registration under the Securities Act.  For the avoidance of doubt,
the Stockholder’s Registrable Securities shall include the Conversion Shares as
such term is defined in the Purchase Agreement.

“Registration Expenses” means any and all expenses incident to the performance
of or compliance with any registration or marketing of Company Securities,
including all (i) registration and filing fees, and all other fees and expenses
payable in connection with the listing of securities on any securities exchange
or automated interdealer quotation system, (ii) fees and expenses of compliance
with any securities or “blue sky” laws (including reasonable fees and
disbursements of counsel in connection with “blue sky” qualifications of the
securities registered), (iii) expenses in connection with the preparation,
printing, mailing and delivery of any registration statements, prospectuses and
other documents in connection therewith and any amendments or supplements
thereto, (iv) security engraving and printing expenses, (v) internal expenses of
the Company (including all salaries and expenses of its officers and employees
performing

A-2

--------------------------------------------------------------------------------

 



legal or accounting duties), (vi) reasonable fees and disbursements of counsel
for the Company and customary fees and expenses for independent certified public
accountants retained by the Company (including the expenses relating to any
comfort letters or costs associated with the delivery by independent certified
public accountants of any comfort letters requested pursuant to
Section 2.04(i)), (vii) reasonable fees and expenses of any special experts
retained by the Company (including independent international consultants) in
connection with such registration, (viii) reasonable fees, out-of-pocket costs
and expenses of the Stockholder, including its counsel, (ix) fees and expenses
in connection with any review by FINRA of the underwriting arrangements or other
terms of the offering, and all fees and expenses of any “qualified independent
underwriter,” including the fees and expenses of any counsel thereto, (x) fees
and disbursements of underwriters customarily paid by issuers or sellers of
securities, but excluding any underwriting fees, discounts and commissions
attributable to the sale of Registrable Securities, (xi) costs of printing and
producing any agreements among underwriters, underwriting agreements, any “blue
sky” or legal investment memoranda and any selling agreements and other
documents in connection with the offering, sale or delivery of the Registrable
Securities, (xii) transfer agents’ and registrars’ fees and expenses and the
fees and expenses of any other agent or trustee appointed in connection with
such offering, (xiii) expenses relating to any analyst or investor presentations
or any “road shows” undertaken in connection with the registration, marketing or
selling of the Registrable Securities, (xiv) fees and expenses payable in
connection with any ratings of the Registrable Securities, including expenses
relating to any presentations to rating agencies and (xv) transfer taxes and
costs of insurance, if any.

“Registration Statement” means a registration statement in the form required to
register the resale of Registrable Shares under the Securities Act and other
applicable law, and including any Prospectus, amendments and supplements to each
such registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.

“Rule 144”  means Rule 144 (or any successor provisions) promulgated under the
Securities Act.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the U.S. Securities Act of 1933, as amended.

“Shares” means shares of Common Stock.

“Stockholder” has the meaning set forth in the preamble.

“Transfer” means (a) a direct or indirect transfer, sale, exchange, assignment,
pledge, hypothecation or other encumbrance or other disposition of Common Stock,
or any legal or beneficial interest therein, including the grant of an option or
other right or the grant of any interest that would result in the Stockholder no
longer having the power

A-3

--------------------------------------------------------------------------------

 



to vote, or cause to be voted, the Stockholder Common Stock, whether directly or
indirectly, whether voluntarily, involuntarily or by operation of law or (b) any
agreement to take or commit to any of the foregoing actions; and “Transferred,”
“Transferee,” “Transferor,” and “Transferability” shall each have a correlative
meaning. For the avoidance of doubt, a transfer, sale, exchange, assignment,
pledge, hypothecation or other encumbrance or other disposition of an interest
held by the Stockholder or its Affiliate, of all or substantially all of whose
assets are, directly or indirectly, Company Shares shall constitute a “Transfer”
of Common Stock for purposes of this Agreement.

“WKSI” means a “well known seasoned issuer” as defined under Rule 405.

(b)Each of the following terms is defined in the Section set forth opposite such
term:

Term

 

Section

 

Company.....................................................................................

 

Preamble

 

Damages.....................................................................................

 

2.05

 

Demand
Registration...................................................................

 

2.01(a)

 

Indemnified
Party.........................................................................

 

2.07

 

Indemnifying
Party.........................................................................

 

2.07

 

Inspectors...................................................................................

 

2.04(h)

 

Maximum Offering
Size.................................................................

 

2.01(b)

 

Piggyback
Registration.................................................................

 

2.02(a)

 

Records.......................................................................................

 

2.04(h)

 

Registering
Stockholders...............................................................

 

2.01(a)

 

Requesting
Stockholder...............................................................

 

2.01(a)

 

Section 1.02.Other Definitional and Interpretative Provisions.

(a)The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b)The words “hereof,” “herein,” “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
any subsection and Section references are to this Agreement unless otherwise
specified.



A-4

--------------------------------------------------------------------------------

 



(c)The term “including” is not limiting and means “including without
limitation.”

(d)The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

(e)Whenever the context requires, any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms.

ARTICLE II
REGISTRATION RIGHTS

Section 2.01.Demand Registration. (a) If at any time following the Closing of
the Purchase Agreement, the Company shall receive a request (a “Demand Notice”)
from the Stockholder (referred to herein as the “Requesting Stockholder”) that
the Company effect the registration under the Securities Act of all or any
portion of such Requesting Stockholder’s Registrable Securities, and specifying
the intended method of disposition thereof, then the Company shall promptly give
notice of such requested registration (each such request shall be referred to
herein as a “Demand Registration”) at least 2 Business Days prior to the
anticipated pricing date of the offering relating to such Demand Registration to
any other stockholders having similar rights and thereupon shall use its best
efforts to effect, as expeditiously as possible, the registration under the
Securities Act of:

(i)all Registrable Securities for which the Requesting Stockholder has requested
registration under this Section 2.01; and

(ii)subject to the restrictions set forth in Sections 2.01(d) and 2.02, all
other Registrable Securities of the same class as those requested to be
registered by the Requesting Stockholder that any stockholders with rights to
request registration (all such stockholders, together with the Requesting
Stockholder, and any stockholders participating in a Piggyback Registration
pursuant to Section 2.02, the “Registering Stockholders”) have requested the
Company to register by request received by the Company within one (1) Business
Day after such Registering Stockholders receive the Company’s notice of the
Demand Registration;

all to the extent necessary to permit the disposition (in accordance with the
intended methods thereof as aforesaid) of the Registrable Securities so to be
registered; provided, however, that, subject to Section 2.01(c), the Company
shall not be obligated to effect more than one Demand Registration within a 12
month period requested by the Stockholder; and further provided, that a Demand
Notice may only be made if the sale of the Registrable Securities requested to
be registered in the aggregate is reasonably expected to result in gross cash
proceeds in excess of $10,000,000.  The Company shall be liable for and pay all
Registration Expenses in connection with any Demand Registration, regardless of
whether such Registration is effectuated.



A-5

--------------------------------------------------------------------------------

 



(b)A Demand Registration shall not be deemed to have occurred:

(i)unless the registration statement relating thereto (A) has become effective
under the Securities Act and (B) has remained effective for a period of at least
180 days (or such shorter period in which all Registrable Securities of the
Registering Shareholders included in such registration have actually been sold
thereunder); or

(ii)if the Maximum Offering Size is reduced in accordance with
Section 2.01(e) such that less than 50% of the Registrable Securities of the
Requesting Shareholders sought to be included in such registration are included.

(c)If a Demand Registration involves an underwritten Public Offering and the
managing underwriter advises the Company and the Registering Stockholders that,
in its view, the number of shares of Registrable Securities requested to be
included in such registration (including any securities that the Company
proposes to be included that are not Registrable Securities) exceeds the largest
number of shares that can be sold without having an adverse effect on such
offering, including the price at which such shares can be sold (the “Maximum
Offering Size”), the Company shall include in such registration, in the priority
listed below, up to the Maximum Offering Size:

(i)first, all Registrable Securities of the Stockholder; and

(ii)second, all Registrable Securities requested to be included in such
registration by any other Registering Stockholder or Person, including the
Company (allocated, if necessary for the offering not to exceed the Maximum
Offering Size, pro rata among such other Registering Stockholders on the basis
of the relative number of Registrable Securities so requested to be included in
such registration by each such Registering Stockholder).

(d)Upon notice to each Registering Stockholder, the Company may postpone
effecting a registration pursuant to this Section 2.01 on one occasion during
any period of six consecutive months for a reasonable time specified in the
notice but not exceeding 90 days (which period may not be extended or renewed),
if i) an investment banking firm of recognized national standing shall advise
the Company and the Registering Stockholders in writing that effecting the
registration would materially and adversely affect an offering of securities of
such Company, the preparation of which had then been commenced or ii) the
Company is in possession of material non-public information, and the Company
reasonably believes that the disclosure of such information during the period
specified in such notice would not be in the best interests of the Company.

Section 2.02.Piggyback Registration. (a) If the Company proposes to register any
Company Securities under the Securities Act (other than a registration on
Form S-8, S-4 or F-4, or any successor forms, relating to Shares issuable upon
exercise of employee stock options or in connection with any employee benefit or
similar plan of the Company or in connection with a direct or indirect
acquisition by the Company of

A-6

--------------------------------------------------------------------------------

 



another Person), whether or not for sale for its own account, the Company shall
promptly notify the Stockholder in writing of its intention to do so, which
notice shall set forth such Stockholder’s rights under this Section 2.02 and
shall offer the Stockholder the opportunity to include in such registration
statement the number of Registrable Securities of the same class or series as
those proposed to be registered as the Stockholder may request (a “Piggyback
Registration”), subject to the provisions of Section 2.02(b).  Upon the request
of the Stockholder made within ten (10) Business Day after the receipt of notice
from the Company (which request shall specify the number of Registrable
Securities intended to be registered by the Stockholder), the Company shall use
its best efforts to effect the registration under the Securities Act of all
Registrable Securities that the Company has been so requested to register by the
Stockholder, to the extent requisite to permit the disposition of the
Registrable Securities so to be registered; provided that (1) if such
registration involves an underwritten Public Offering, the Stockholder must sell
its requested Registrable Securities to the underwriters selected as provided in
Section 2.04(f)(i) on the same terms and conditions as apply to the Company, and
(2) if, at any time after giving notice of its intention to register any Company
Securities pursuant to this Section 2.2(a) and prior to the effective date of
the registration statement filed in connection with such registration, the
Company shall determine for any reason not to register such securities, the
Company shall promptly give notice to the Stockholder and, thereupon, shall be
relieved of its obligation to register any Registrable Securities in connection
with such registration.  No registration effected under this Section 2.02 shall
relieve the Company of its obligations to effect a Demand Registration to the
extent required by Section 2.01.  The Company shall pay all Registration
Expenses in connection with each Piggyback Registration.

(b)If a Piggyback Registration involves an underwritten Public Offering (other
than any Demand Registration, in which case the provisions with respect to
priority of inclusion in such offering set forth in Section 2.01(c) shall apply)
and the managing underwriter advises the Company that, in its view, the number
of Registrable Securities that the Company and such stockholders who intend to
be included in such registration exceeds the Maximum Offering Size, the Company
shall include in such registration, in the following priority, up to the Maximum
Offering Size:

(i)first, so much of the Registrable Securities proposed to be registered for
the account of the Company as would not cause the offering to exceed the Maximum
Offering Size;

(ii)second, all Registrable Securities of the Stockholder and other stockholders
who have demand registration rights (allocated, if necessary for the offering
not to exceed the Maximum Offering Size, pro rata among the Stockholder and any
other stockholders on the basis of the relative number of shares of Registrable
Securities so requested to be included in such registration by each); and

(iii)third, all Registrable Securities requested to be included in such
registration by any stockholders, who do not have demand registration rights
(allocated,

A-7

--------------------------------------------------------------------------------

 



if necessary for the offering not to exceed the Maximum Offering Size).

Section 2.03.Lock-Up Agreements.  If any registration of Registrable Securities
shall be effected in connection with a Public Offering, neither the Company nor
any Stockholder representative who is a director or executive officer of the
Company shall effect any public sale or distribution, including any sale
pursuant to Rule 144, of Registrable Securities during the period beginning 14
days prior to the anticipated pricing of the offering until 180 days following
the pricing of the offering (subject to customary “booster-shot” extensions and
exceptions to be agreed upon with the lead-managing underwriter for the Public
Offering).

Section 2.04.Registration Procedures. Whenever the Stockholder requests that any
Registrable Securities be registered pursuant to Section 2.01 or 2.02, subject
to the provisions of such Sections, the following procedures shall apply:

(a)The Company shall use all commercially reasonable efforts to cause such
registration to become effective under the Securities Act and remain
continuously effective (including by supplementing and amending such
Registration Statement to be current and in conformity with the Securities Act
and the policies, rules and regulations of the SEC to the extent necessary to
ensure that it is available for resales of the Registrable Securities) until the
earlier of (x) the date on which all Registrable Securities have been sold
pursuant to such Registration Statement and (y) the date on which all
Registrable Securities are eligible for resale under Rule 144 promulgated under
the Securities Act (without regard to the volume limitations contained in
Rule 144(e))(the “Effectiveness Period”); and

(b)The Company shall effect any Demand Registration on Form S-3 (except if the
Company is not then eligible to register for resale the Common Stock on
Form S-3, in which case such Demand Registration Statement shall be effected on
Form S-1 or another appropriate form for such purpose pursuant to the Securities
Act) and if the Company becomes, and is at the time of its receipt of a Demand
Notice, a WKSI, the Demand Registration shall be effected pursuant to an
Automatic Shelf Registration Statement, which shall be on Form S-3A or any
equivalent or successor form under the Securities Act (if available to the
Company).

(c)Prior to filing a registration statement or prospectus or any amendment or
supplement thereto, the Company shall, if requested, furnish to each
participating stockholder and each underwriter, if any, of the Registrable
Securities covered by such registration statement copies of such registration
statement as proposed to be filed, and thereafter the Company shall furnish to
such stockholder and underwriter, if any, such number of copies of such
registration statement, each amendment and supplement thereto (in each case
including all exhibits thereto and documents incorporated by reference therein),
the prospectus included in such registration statement (including each
preliminary prospectus and any summary prospectus) and any other prospectus
filed under Rule 424, Rule 430A, Rule 430B or Rule 430C under the Securities Act
and such other documents as such stockholder or underwriter may reasonably
request in

A-8

--------------------------------------------------------------------------------

 



order to facilitate the disposition of the Registrable Securities owned by such
stockholder.  The Stockholder shall have the right to request that the Company
modify any information contained in such registration statement, amendment and
supplement thereto pertaining to the Stockholder and the Company shall use its
reasonable best efforts to comply with such request; provided, however, that the
Company shall not have any obligation so to modify any information if the
Company reasonably expects that so doing would cause the prospectus to contain
an untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading.

(d)After the filing of the registration statement, the Company shall (i) cause
the related prospectus to be supplemented by any required prospectus supplement,
and, as so supplemented, to be filed pursuant to Rule 424 under the Securities
Act, (ii) comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by such registration statement
during the applicable period in accordance with the intended methods of
disposition by the stockholders thereof set forth in such registration statement
or supplement to such prospectus and (iii) promptly notify each stockholder
holding Registrable Securities covered by such registration statement of any
stop order issued or threatened by the SEC or any state securities commission
and take all reasonable actions required to prevent the entry of such stop order
or to remove it if entered.

(e)The Company shall use its reasonable best efforts to (i) register or qualify
the Registrable Securities covered by such registration statement under such
other securities or “blue sky” laws of such jurisdictions in the United States
as any Registering Stockholder holding such Registrable Securities reasonably
(in light of such Registering Stockholder’s intended plan of distribution)
requests and (ii) cause such Registrable Securities to be registered with or
approved by such other governmental agencies or authorities as may be necessary
by virtue of the business and operations of the Company and do any and all other
acts and things that may be reasonably necessary or advisable to enable such
stockholder to consummate the disposition of the Registrable Securities owned by
such stockholder; provided that the Company shall not be required to (A) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 2.04(e), (B) subject itself to taxation
in any such jurisdiction or (C) consent to general service of process in any
such jurisdiction.

(f)The Company shall immediately notify each Registering Stockholder holding
such Registrable Securities covered by such registration statement, at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act, of the occurrence of an event requiring the preparation of a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus will not contain
an untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading and promptly prepare and make available to each such Stockholder and
file with the SEC any such supplement or amendment.



A-9

--------------------------------------------------------------------------------

 



(g)The Stockholder shall have the right, in its sole discretion, to select an
underwriter or underwriters in connection with any Public Offering resulting
from the exercise of a Demand Registration.  In connection with any Public
Offering, the Company shall enter into customary agreements (including an
underwriting agreement in customary form) and take such all other actions as are
reasonably required in order to expedite or facilitate the disposition of such
Registrable Securities in any such Public Offering, including the engagement of
a “qualified independent underwriter” in connection with the qualification of
the underwriting arrangements with FINRA.

(h)Upon execution of confidentiality agreements in form and substance reasonably
satisfactory to the Company, the Company shall make available for inspection by
the Stockholder and any underwriter participating in any disposition pursuant to
a registration statement being filed by the Company pursuant to this
Section 2.04 and any attorney, accountant or other professional retained by any
such Stockholder or underwriter (collectively, the “Inspectors”), all financial
and other records (including technical information), pertinent corporate
documents and properties of the Company (collectively, the “Records”) as shall
be reasonably necessary or desirable to enable them to exercise their due
diligence responsibility, and cause the Company’s officers, directors and
employees to supply all information reasonably requested by any Inspectors in
connection with such registration statement.  Records that the Company
determines, in good faith, to be confidential and that it notifies the
Inspectors are confidential shall not be disclosed by the Inspectors unless
(i) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in such registration statement or (ii) the release of
such Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction.  The Stockholder agrees that information obtained by it
as a result of such inspections shall be deemed confidential and shall not be
used by it or its Affiliates as the basis for any market transactions in the
Registrable Securities unless and until such information is made generally
available to the public.  The Stockholder further agrees that, upon learning
that disclosure of such Records is sought in a court of competent jurisdiction,
it shall give notice to the Company and allow the Company, at its expense, to
undertake appropriate action to prevent disclosure of the Records deemed
confidential.

(i)The Company shall furnish to each Registering Stockholder and to each such
underwriter, if any, a signed counterpart, addressed to such Registering
Stockholder or underwriter, of (i) an opinion or opinions of counsel to the
Company and (ii) a comfort letter or comfort letters from the Company’s
independent public accountants, each in customary form and covering such matters
of the kind customarily covered by opinions or comfort letters, as the case may
be, as the Stockholder or the managing underwriter therefor reasonably requests.

(j)The Stockholder agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 2.04(f), the
Stockholder shall forthwith discontinue disposition of Registrable Securities
pursuant to the registration statement covering such Registrable Securities
until the Stockholder’s receipt of the copies of the supplemented or amended
prospectus contemplated by

A-10

--------------------------------------------------------------------------------

 



Section 2.04(f), and, if so directed by the Company, the Stockholder shall
deliver to the Company all copies, other than any permanent file copies then in
the Stockholder’s possession, of the most recent prospectus covering such
Registrable Securities at the time of receipt of such notice.  If the Company
shall give such notice, the Company shall extend the period during which such
registration statement shall be maintained effective (including the period
referred to in Section 2.04(a)) by the number of days during the period from and
including the date of the giving of notice pursuant to Section 2.04(f) to the
date when the Company shall make available to such Stockholder a prospectus
supplemented or amended to conform with the requirements of Section 2.04(f).

(k)The Company shall use its reasonable best efforts to list all Registrable
Securities covered by such registration statement on any securities exchange or
quotation system on which any of the Registrable Securities are then listed or
traded.

Section 2.05.Indemnification by the Company.  The Company agrees to indemnify
and hold harmless the Stockholder, its officers, directors, employees, partners
and agents, and each Person, if any, who controls such Stockholder within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
from and against any and all losses, claims, damages, liabilities and expenses
(including reasonable expenses of investigation and reasonable attorneys’ fees
and expenses) (“Damages”) caused by or relating to any untrue statement or
alleged untrue statement of a material fact contained in any registration
statement or prospectus relating to the Registrable Securities (as amended or
supplemented if the Company shall have furnished any amendments or supplements
thereto) or any preliminary prospectus or free writing prospectus (as defined in
Rule 405 under the Securities Act), or caused by or relating to any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, except insofar as
such Damages are caused by or related to any such untrue statement or omission
or alleged untrue statement or omission so made based upon information furnished
in writing to the Company by such Stockholder or on such Stockholder’s behalf
expressly for use therein.  The Company also agrees to indemnify any
underwriters of the Registrable Securities, their officers and directors and
each Person who controls such underwriters within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act on substantially the same
basis as that of the indemnification of the Stockholder provided in this
Section 2.05.

Section 2.06.Indemnification by the Stockholder.  The Stockholder hereby agrees
to indemnify and hold harmless the Company, its officers, directors and agents
and each Person, if any, who controls the Company within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act to the same
extent as the foregoing indemnity from the Company to the Stockholder, but only
with respect to information furnished in writing by or on behalf of the
Stockholder expressly for use in any registration statement or prospectus
relating to the Registrable Securities, or any amendment or supplement thereto,
or any preliminary prospectus.  The Stockholder also agrees to indemnify and
hold harmless underwriters of the Registrable Securities, their

A-11

--------------------------------------------------------------------------------

 



officers and directors and each Person who controls such underwriters within the
meaning of either Section 15 of the Securities Act or Section 20 of the Exchange
Act on substantially the same basis as that of the indemnification of the
Company provided in this Section 2.06.  As a condition to including Registrable
Securities in any registration statement filed in accordance with Article 2, the
Company may require that it shall have received an undertaking reasonably
satisfactory to it from any underwriter to indemnify and hold it harmless to the
extent customarily provided by underwriters with respect to similar
securities.  The Stockholder shall not be liable under this Section 2.06 for any
Damages in excess of the net proceeds realized by the Stockholder in the sale of
Registrable Securities of the Stockholder to which such Damages relate.

Section 2.07.Conduct of Indemnification Proceedings.  If any proceeding
(including any governmental investigation) shall be instituted involving any
Person in respect of which indemnity may be sought pursuant to this Article 2,
such Person (an “Indemnified Party”) shall promptly notify the Person against
whom such indemnity may be sought (the “Indemnifying Party”) in writing and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to such Indemnified Party, and shall assume the
payment of all fees and expenses; provided that the failure of any Indemnified
Party so to notify the Indemnifying Party shall not relieve the Indemnifying
Party of its obligations hereunder except to the extent that the Indemnifying
Party is materially prejudiced by such failure to notify.  In any such
proceeding, any Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless (i) the Indemnifying Party and the Indemnified
Party shall have mutually agreed to the retention of such counsel or (ii) in the
reasonable judgment of such Indemnified Party representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them.  It is understood that, in connection with any
proceeding or related proceedings in the same jurisdiction, the Indemnifying
Party shall not be liable for the reasonable fees and expenses of more than one
separate firm of attorneys (in addition to any local counsel) at any time for
all such Indemnified Parties, and that all such fees and expenses shall be
reimbursed as they are incurred.  In the case of any such separate firm for the
Indemnified Parties, such firm shall be designated in writing by the Indemnified
Parties.  The Indemnifying Party shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent, or if there be a final judgment for the plaintiff, the Indemnifying
Party shall indemnify and hold harmless such Indemnified Parties from and
against any loss or liability (to the extent stated above) by reason of such
settlement or judgment.  Without the prior written consent of the Indemnified
Party, no Indemnifying Party shall effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Party is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability arising out of such proceeding.

Section 2.08.Participation in Public Offering.  The Stockholder shall not
participate in any Public Offering hereunder unless such Stockholder (a) agrees
to sell

A-12

--------------------------------------------------------------------------------

 



its Registrable Securities on the basis provided in any underwriting
arrangements approved by the Persons entitled hereunder to approve such
arrangements and (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements and the provisions of
this Agreement in respect of registration rights.

Section 2.09.Other Indemnification.  Indemnification similar to that specified
herein (with appropriate modifications) shall be given by the Company and the
Stockholder with respect to any required registration or other qualification of
securities under any federal or state law or regulation or governmental
authority other than the Securities Act.

Section 2.10.Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the SEC which may at any time permit the sale
of the Registrable Securities to the public without registration, at all times
after the date hereof, the Company agrees to:

(a)make and keep public information available, as those terms are understood and
defined in Rule 144;

(b)use its reasonable efforts to file with the SEC in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act, for so long as the Company is subject to the Exchange Act; and

(c)furnish to the Stockholder forthwith upon request a written statement by the
Company as to its compliance with the reporting requirements of such Rule 144
and of the Securities Act and the Exchange Act, a copy of the most recent annual
or quarterly report of the Company, and such other reports and documents so
filed by the Company as the Stockholder may reasonably request in availing
itself of any rule or regulation of the SEC allowing the Stockholder to sell any
Registrable Securities without registration.

Section 2.11.No Transfer of Registration Rights. None of the rights of the
Stockholder under this Article 2 shall be assignable by the Stockholder to any
Person acquiring Securities in any Public Offering or pursuant to Rule 144,
except a transfer to an Affiliate of the Stockholder or in connection with the
transfer of all Common Stock held by the Stockholder to a third party.

ARTICLE III
MISCELLANEOUS

Section 3.01.Term.  This Agreement shall terminate upon the earlier of
(a) twenty (20) years after the closing date of the Purchase Agreement, (b) the
time at which all Company Securities are held by Persons other than the
Stockholder, including, without limitation, such Transfer permitted by
Section 2.11, and (c) the time

A-13

--------------------------------------------------------------------------------

 



at which all Registrable Securities have been sold in accordance with one or
more Registration Statements; provided that the following provisions shall
survive any such termination: (3) the provisions of Sections 2.04, 2.05, 2.06,
2.07 and 2.09 with respect to any offering of Registrable Securities completed
before the date the Stockholder ceased to own any Company Securities, and
Article 3.

Section 3.02.Binding Effect; Assignability; Benefit.  (a)  This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective heirs, successors, legal representatives and permitted assigns.

(b)Nothing in this Agreement, expressed or implied, is intended to confer on any
Person other than the parties hereto, and their respective heirs, successors,
legal representatives and permitted assigns, any rights, remedies, obligations
or liabilities under or by reason of this Agreement.

Section 3.03.Notices.  Unless otherwise specified herein, all notices, consents,
approvals, reports, designations, requests, waivers, elections and other
communications authorized or required to be given pursuant to this Agreement
shall be in writing and shall be given, made or delivered (and shall be deemed
to have been duly given, made or delivered upon receipt) by personal
hand-delivery, by facsimile transmission, by electronic mail, by mailing the
same in a sealed envelope, registered first-class mail, postage prepaid, return
receipt requested, or by air courier guaranteeing overnight delivery, addressed
to the Company or the Stockholder at the address set forth below:

If to the Company:

UQM Technologies, Inc.

4120 Specialty Place

Longmont, CO 80504

Facsimile: 303-682-4933

jmitchell@uqm.com

Attn: Chief Executive Officer

 

 

 

with a copy to:

Sherman & Howard L.L.C.

633 Seventeenth Street, Suite 3000

Denver, CO 80202

Facsimile: (303) 298-0940

gjensen@shermanhoward.com

Attn: Garth B. Jensen

 

 

 

If to Buyer:

American Compass, Inc.

800 E. Colorado Blvd.

Suite 888

Pasadena, CA 91101

Telephone: 626-683-9210

Facsimile: 626-683-0693

E-mail: jimmy_wang_la@yahoo.com

Attn: Jimmy Wang

 

 

 



A-14

--------------------------------------------------------------------------------

 



 

with a copy to:

Locke Lord LLP

Terminus 200

3333 Piedmont Road NE, Suite 1200

Atlanta, GA 30305

Facsimile: (404) 872-5547

tim.xia@lockelord.com

Attn: Tim Xia, Esq.

 

 

 

 

Section 3.04.Waiver; Amendment. No provision of this Agreement may be amended,
waived or otherwise modified except by an instrument in writing executed by the
Company with approval of the Board of Directors (including a majority of
directors who are not Buyer Nominees (as such term is defined in the Purchase
Agreement)) and the Stockholder.  In addition, any party may waive any provision
of this Agreement with respect to itself by an instrument in writing executed by
the party against whom the waiver is to be effective.

Section 3.05.Governing Law.  This Agreement is governed by and will be construed
in accordance with the laws of the State of Colorado, excluding any
conflict-of-laws rule or principle (whether of Colorado or any other
jurisdiction) that might refer the governance or the construction of this
Agreement to the law of another jurisdiction.

Section 3.06.Jurisdiction.  Each of the parties (a) consents to submit itself to
the personal jurisdiction of the District Court in the State of Colorado in the
event any dispute arises out of this Agreement, (b) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from such court and (c) agrees that it will not bring any action
relating to this Agreement or any of the transactions contemplated by this
Agreement in any court other than such Court. Each Party hereby agrees that, to
the fullest extent permitted by law, service of any process, summons, notice or
document by U.S. registered mail to the respective addresses set forth in
Section 3.03 shall be effective service of process for any suit or proceeding in
connection with this Agreement.

Section 3.07.WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE ACTIONS OF THE PARTIES IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE AND ENFORCEMENT THEREOF. The Company or the Stockholder may file an
original counterpart or a copy of this Section 3.07 with any court as written
evidence of the consent of any of the Parties to the waiver of their rights to
trial by jury.

Section 3.08.Specific Performance.  It is hereby agreed and acknowledged that it
will be impossible to measure the money damages that would be suffered if the

A-15

--------------------------------------------------------------------------------

 



parties fail to comply with any of the obligations imposed on them by this
Agreement and that, in the event of any such failure, an aggrieved party will be
irreparably damaged and will not have an adequate remedy at law. Each party
shall, therefore, be entitled (in addition to any other remedy to which such
party may be entitled at law or in equity) to seek injunctive relief, including
specific performance, to enforce such obligations, without the posting of any
bond.

Section 3.09.Counterparts; Effectiveness.  This Agreement may be executed in any
number of separate counterparts each of which when so executed shall be deemed
to be an original.

Section 3.10.Entire Agreement.  This Agreement and the Purchase Agreement
constitute the entire agreement among the parties hereto and supersede all prior
and contemporaneous agreements and understandings, both oral and written, among
the parties hereto with respect to the subject matter hereof and thereof.

Section 3.11.Severability.  In the event that any provision of this Agreement
shall be invalid, illegal or unenforceable, such provision shall be construed by
limiting it so as to be valid, legal and enforceable to the maximum extent
provided by law and the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.

Section 3.12.[Future Grants. The Company shall not grant to any third party any
registration rights without the prior written consent of the Stockholder, so
long as any of the registration rights under this Agreement remains in
effect.](1)

--------------------------------------------------------------------------------

(1)  Section 3.12 shall only apply only in the event of a Closing under the
Purchase Agreement and shall not apply to Conversion Shares as such term is
defined in the Purchase Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

 



A-16

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

 

THE COMPANY:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

THE STOCKHOLDER:

 

American Compass, Inc.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 





A-17

 

--------------------------------------------------------------------------------

 



EXHIBIT B

FORM OF ESCROW AGREEMENT





 

 

--------------------------------------------------------------------------------

 



ESCROW AGREEMENT

THIS ESCROW AGREEMENT, dated as of June 17, 2016 (“Escrow Agreement”), is by and
among UQM Technologies, Inc., a Colorado corporation (“Seller”);  American
Compass, Inc., a California corporation (“Purchaser”); and U.S. BANK NATIONAL
ASSOCIATION, a national banking association, as escrow agent hereunder (“Escrow
Agent”).

BACKGROUND

A. Purchaser and Seller have entered into confidential negotiations relating to
potentially entering into a Stock Issuance and Purchase Agreement (the
“Underlying Agreement”), pursuant to which Purchaser is purchasing shares of
Seller.  Pursuant to a Letter Agreement between Seller and Purchaser of even
date (the “Letter Agreement”) Purchaser has agreed to deposit the Escrow Funds
(defined below) in a segregated escrow account to be held by Escrow Agent
pursuant to the Letter Agreement and if the Seller and Purchaser enter into the
Underlying Agreement, the Escrow Funds shall serve as earnest money thereunder.

B. Escrow Agent has agreed to accept, hold, and disburse the funds deposited
with it and the earnings thereon in accordance with the terms of this Escrow
Agreement.

C. Purchaser and Seller have appointed the Representatives (as defined below) to
represent them for all purposes in connection with the funds to be deposited
with Escrow Agent and this Escrow Agreement.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, for themselves, their
successors and assigns, hereby agree as follows:

1.Definitions.  The following terms shall have the following meanings when used
herein:

“Escrow Funds” shall mean the funds deposited with Escrow Agent pursuant to
Section 3 of this Agreement, together with any interest and other income
thereon.

“Joint Written Direction” shall mean a written direction executed by the
Representatives and directing Escrow Agent to disburse all or a portion of the
Escrow Funds or to take or refrain from taking any other action pursuant to this
Escrow Agreement.

“Purchaser Representative” shall mean the person(s) so designated on Schedule C
hereto or any other person designated, in a writing signed by Purchaser and
delivered to Escrow Agent and the Seller Representative in accordance with the
notice provisions of this Escrow Agreement, to act as its representative under
this Escrow Agreement.

“Purchaser Written Direction” shall mean a written direction executed by the
Purchaser Representative and directing Escrow Agent to disburse all of the
Escrow Funds to Purchaser.



B-1

 

--------------------------------------------------------------------------------

 



“Representatives” shall mean the Seller Representative and the Purchaser
Representative.

“Seller Representative” shall mean the person(s) so designated on Schedule C
hereto or any other person designated in a writing signed by Seller and
delivered to Escrow Agent and the Purchaser Representative in accordance with
the notice provisions of this Escrow Agreement, to act as its representative
under this Escrow Agreement.

2.Appointment of and Acceptance by Escrow Agent.  Purchaser and Seller hereby
appoint Escrow Agent to serve as escrow agent hereunder.  Escrow Agent hereby
accepts such appointment and, upon receipt by wire transfer of the Escrow Funds
in accordance with Section 3 below, agrees to hold, invest and disburse the
Escrow Funds in accordance with this Escrow Agreement.  Upon execution of the
Underlying Agreement, if ever, Seller and Purchaser shall jointly notify Escrow
Agent, who shall continue to hold the Escrow Funds as earnest money under the
Underlying Agreement.

3.Deposit of Escrow Funds.  Simultaneously with the execution and delivery of
this Escrow Agreement, Purchaser will transfer the Escrow Funds in the amount of
USD Three Million Dollars (USD $3,000,000.00) by wire transfer of immediately
available funds, to an account designated by Escrow Agent.

4.Disbursements of Escrow Funds.

a.If the Underlying Agreement is not fully executed, Escrow Agent shall disburse
Escrow Funds at any time and from time to time upon receipt of, and in
accordance with, a Purchaser Written Direction.  Such Purchaser Written
Direction shall contain complete payment instructions, including wiring
instructions or an address to which checks shall be sent.  If Purchaser sends
Escrow Agent a Purchaser Written Direction, it shall also send such to Seller
simultaneously.

b.After execution of the Underlying Agreement, Escrow Agent shall disburse
Escrow Funds at any time and from time to time, upon receipt of, and in
accordance with, a Joint Written Direction.  Such Joint Written Direction shall
contain complete payment instructions, including wiring instructions or an
address to which a check shall be sent.

c.Prior to any disbursement, Escrow Agent shall have received reasonable
identifying information regarding the recipient such that Escrow Agent may
comply with its regulatory obligations and reasonable business practices,
including without limitation a completed United States Internal Revenue Service
(“IRS”) Form W-9 or original IRS Form W-8, as applicable.  All disbursements of
funds from the Escrow Funds shall be subject to the fees and claims of Escrow
Agent and the Indemnified Parties pursuant to Section 11 and Section 12 below.

5.Suspension of Performance; Disbursement into Court.  If, at any time,
(i) there shall exist any dispute between Purchaser, Seller or the
Representatives with respect to the holding or disposition of all or any portion
of the Escrow Funds or any

B-2

 

--------------------------------------------------------------------------------

 



other obligations of Escrow Agent hereunder, (ii) Escrow Agent is unable to
determine, to Escrow Agent’s sole satisfaction, the proper disposition of all or
any portion of the Escrow Funds or Escrow Agent’s proper actions with respect to
its obligations hereunder, or (iii) Purchaser and Seller have not, within 10
calendar days of the furnishing by Escrow Agent of a notice of resignation
pursuant to Section 8 hereof, appointed a successor Escrow Agent to act
hereunder, then Escrow Agent may, in its sole discretion, take either or both of
the following actions:

a.suspend the performance of any of its obligations (including without
limitation any disbursement obligations) under this Escrow Agreement until such
dispute or uncertainty shall be resolved to the sole satisfaction of Escrow
Agent or until a successor Escrow Agent shall have been appointed.

b.petition (by means of an interpleader action or any other appropriate method)
any court of competent jurisdiction, in any venue convenient to Escrow Agent,
for instructions with respect to such dispute or uncertainty, and to the extent
required or permitted by law, pay into such court, for holding and disposition
in accordance with the instructions of such court, all Escrow Funds, after
deduction and payment to Escrow Agent of all fees and expenses (including court
costs and attorneys’ fees) payable to, incurred by, or expected to be incurred
by Escrow Agent in connection with the performance of its duties and the
exercise of its rights hereunder.

Escrow Agent shall have no liability to Purchaser, Seller or the
Representatives, their respective owners, shareholders or members or any other
person with respect to any such suspension of performance or disbursement into
court, specifically including any liability or claimed liability that may arise,
or be alleged to have arisen, out of or as a result of any delay in the
disbursement of the Escrow Funds or any delay in or with respect to any other
action required or requested of Escrow Agent.

6.[reserved]

7.Investment of Funds.  Based upon Purchaser’s and Seller’s prior review of
investment alternatives, in the absence of further specific written direction to
the contrary, the Escrow Agent is directed to initially invest and reinvest the
Escrow Funds in the investment vehicle indicated on Schedule B hereto.  The
Representatives may provide written instructions changing the investment of the
Escrow Funds to the Escrow Agent; provided, however, that no investment or
reinvestment may be made except in the following:  (a) direct obligations of the
United States of America or obligations the principal of and the interest on
which are unconditionally guaranteed by the United State of America; (b) U.S.
dollar denominated deposit accounts and certificates of deposits issued by any
bank, bank and trust company, or national banking association (including Escrow
Agent and its affiliates), which such deposits are either (i) insured by the
Federal Deposit Insurance Corporation or a similar governmental agency, or
(ii) with domestic commercial banks which have a rating on their short- term
certificates of deposit on the date of purchase of “A-1” or “A-l+” by S&P or
“P-1” by Moody’s and maturing no more than 360 days after the date of purchase
(ratings on holding companies are not considered

B-3

 

--------------------------------------------------------------------------------

 



as the rating of the bank); (c) repurchase agreements with any bank, trust
company, or national banking association (including Escrow Agent and its
affiliates); or (d) institutional money market funds, including funds managed by
Escrow Agent or any of its affiliates; provided that the Escrow Agent will not
be directed to invest in investments that the Escrow Agent in its sole
discretion determines are not consistent with the Escrow Agent’s policy or
practices.  Purchaser and Seller acknowledge that the Escrow Agent does not have
a duty nor will it undertake any duty to provide investment advice.

If Escrow Agent has not received a written instruction from the Representatives
at any time that an investment decision must be made, Escrow Agent is directed
to invest the Escrow Funds, or such portion thereof as to which no written
investment instruction has been received, in the investment indicated on
Schedule B hereto.  All investments shall be made in the name of Escrow Agent.
Notwithstanding anything to the contrary contained herein, Escrow Agent may,
without notice to Purchaser and Seller, sell or liquidate any of the foregoing
investments at any time for any disbursement of Escrow Funds permitted or
required hereunder.  All investment earnings shall become part of the Escrow
Funds and investment losses shall be charged against the Escrow Funds.  Escrow
Agent shall not be liable or responsible for loss in the value of any investment
made pursuant to this Escrow Agreement, or for any loss, cost or penalty
resulting from any sale or liquidation of the Escrow Funds.  With respect to any
Escrow Funds received by Escrow Agent after twelve o’clock, p.m., Central
Standard Time, Escrow Agent shall not be required to invest such funds or to
effect any investment instruction until the next day upon which banks in St.
Paul, Minnesota and the New York Stock Exchange are open for business.

8.Resignation of Escrow Agent.  Escrow Agent may resign and be discharged from
the performance of its duties hereunder at any time by giving ten (10) days
prior written notice to the Purchaser and Seller specifying a date when such
resignation shall take effect.  Upon any such notice of resignation, Purchaser
and Seller jointly shall appoint a successor Escrow Agent hereunder prior to the
effective date of such resignation.  If the Purchaser and Seller fail to appoint
a successor Escrow Agent within such time, the Escrow Agent shall have the right
to petition a court of competent jurisdiction to appoint a successor Escrow
Agent, and all costs and expenses (including without limitation attorneys’ fees)
related to such petition shall be paid jointly and severally by Purchaser and
Seller.  The retiring Escrow Agent shall transmit all records pertaining to the
Escrow Funds and shall pay all Escrow Funds to the successor Escrow Agent, after
making copies of such records as the retiring Escrow Agent deems advisable and
after deduction and payment to the retiring Escrow Agent of all fees and
expenses (including court costs and attorneys’ fees) payable to, incurred by, or
expected to be incurred by the retiring Escrow Agent in connection with the
performance of its duties and the exercise of its rights hereunder.  After any
retiring Escrow Agent’s resignation, the provisions of this Escrow Agreement
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Escrow Agent under this Escrow Agreement.

9.Binding Effect; Successors.  This Escrow Agreement shall be binding upon the
parties hereto and their respective heirs, executors, successors or assigns.  If
the

B-4

 

--------------------------------------------------------------------------------

 



Escrow Agent consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business (including the escrow
contemplated by this Escrow Agreement) to another corporation, Escrow Agent
shall so notify the Purchaser and Seller and the successor or transferee
corporation without any further act shall be the successor Escrow Agent for all
purposes.

10.Liability of Escrow Agent.  The Escrow Agent undertakes to perform only such
duties as are expressly set forth herein and no duties shall be implied.  The
Escrow Agent has no fiduciary or discretionary duties of any kind. The Escrow
Agent shall have no liability under and no duty to inquire as to the provisions
of any agreement other than this Escrow Agreement, including without limitation
any other agreement between any or all of the parties hereto or any other
persons even though reference thereto may be made herein.  The Escrow Agent
shall not be liable for any action taken or omitted by it in good faith except
to the extent that a court of competent jurisdiction determines that the Escrow
Agent’s gross negligence or willful misconduct was the sole cause of any loss to
the Purchaser or Seller.  Escrow Agent’s sole responsibility shall be for the
safekeeping and disbursement of the Escrow Funds in accordance with the terms of
this Escrow Agreement.  Escrow Agent shall not be charged with knowledge or
notice of any fact or circumstance not specifically set forth herein.  Escrow
Agent may rely upon any notice, instruction, request or other instrument, not
only as to its due execution, validity and effectiveness, but also as to the
truth and accuracy of any information contained therein, which Escrow Agent
shall believe to be genuine and to have been signed or presented by the person
or parties purporting to sign the same.  In no event shall Escrow Agent be
liable for incidental, indirect, special, consequential or punitive damages or
penalties (including, but not limited to lost profits), even if the Escrow Agent
has been advised of the likelihood of such damages or penalty and regardless of
the form of action.  Escrow Agent shall not be responsible for delays or
failures in performance resulting from acts beyond its control, including
without limitation acts of God, strikes, lockouts, riots, acts of war or terror,
epidemics, governmental regulations, fire, communication line failures, computer
viruses, power failures, earthquakes or other disasters.  Escrow Agent shall not
be obligated to take any legal action or commence any proceeding in connection
with the Escrow Funds, any account in which Escrow Funds are deposited, this
Escrow Agreement or the Underlying Agreement, or to appear in, prosecute or
defend any such legal action or proceeding.  Escrow Agent may consult legal
counsel selected by it in the event of any dispute or question as to the
construction of any of the provisions hereof or of any other agreement or of its
duties hereunder, or relating to any dispute involving any party hereto, and
shall incur no liability and shall be fully indemnified from any liability
whatsoever in acting in accordance with the advice of such counsel.  Purchaser
and Seller, jointly and severally, shall promptly pay, upon demand, the
reasonable fees and expenses of any such counsel.  Purchaser and Seller agree to
perform or procure the performance of all further acts and things, and execute
and deliver such further documents, as may be required by law or as Escrow Agent
may reasonably request in connection with its duties hereunder.

The Escrow Agent is authorized, in its sole discretion, to comply with final
orders issued or process entered by any court with respect to the Escrow Funds,
without determination by the Escrow Agent of such court’s jurisdiction in the
matter.  If any

B-5

 

--------------------------------------------------------------------------------

 



portion of the Escrow Funds is at any time attached, garnished or levied upon
under any court order, or in case the payment, assignment, transfer, conveyance
or delivery of any such property shall be stayed or enjoined by any court order,
or in case any order, judgment or decree shall be made or entered by any court
affecting such property or any part thereof, then and in any such event, the
Escrow Agent is authorized, in its sole discretion, to rely upon and comply with
any such order, writ, judgment or decree which it is advised by legal counsel
selected by it is binding upon it without the need for appeal or other action;
and if the Escrow Agent complies with any such order, writ, judgment or decree,
it shall not be liable to any of the parties hereto or to any other person or
entity by reason of such compliance even though such order, writ, judgment or
decree may be subsequently reversed, modified, annulled, set aside or vacated.

11.Indemnification of Escrow Agent.  From and at all times after the date of
this Escrow Agreement, Purchaser and Seller, jointly and severally, shall, to
the fullest extent permitted by law, indemnify and hold harmless Escrow Agent
and each director, officer, employee, attorney, agent and affiliate of Escrow
Agent (collectively, the “Indemnified Parties”) against any and all actions,
claims (whether or not valid), losses, damages, liabilities, penalties, costs
and expenses of any kind or nature (including without limitation reasonable
attorneys’ fees, costs and expenses) incurred by or asserted against any of the
Indemnified Parties, whether direct, indirect or consequential, as a result of
or arising from or in any way relating to any claim, demand, suit, action or
proceeding (including any inquiry or investigation) by any person, including
without limitation Purchaser, Seller and the Representatives, whether threatened
or initiated, asserting a claim for any legal or equitable remedy against any
person under any statute or regulation, including, but not limited to, any
federal or state securities laws, or under any common law or equitable cause or
otherwise, arising from or in connection with the negotiation, preparation,
execution, performance or failure of performance in connection with this Escrow
Agreement or any transactions contemplated herein, whether or not any such
Indemnified Party is a party to any such action, proceeding, suit or the target
of any such inquiry or investigation; provided, however, that no Indemnified
Party shall have the right to be indemnified hereunder for any liability finally
determined by a court of competent jurisdiction, subject to no further appeal,
to have resulted solely from the gross negligence or willful misconduct of an
Indemnified Party. Purchaser and Seller further agree, jointly and severally, to
indemnify each Indemnified Party for all costs, including without limitation
reasonable attorney’s fees, incurred by such Indemnified Party in connection
with the enforcement of Purchaser’s and Seller’s indemnification obligations
hereunder. Each Indemnified Party shall, in its sole discretion, have the right
to select and employ separate counsel with respect to any action or claim
brought or asserted against it, and the reasonable fees of such counsel shall be
paid upon demand by the Purchaser and Seller jointly and severally.   The
obligations of Purchaser and Seller under this Section 11 shall survive any
termination of this Escrow Agreement and the resignation or removal of Escrow
Agent.

The parties agree that neither the payment by Purchaser or Seller of any claim
by Escrow Agent for indemnification hereunder nor the disbursement of any
amounts to Escrow Agent from the Escrow Funds in respect of a claim by Escrow
Agent for indemnification shall impair, limit, modify, or affect, as between
Purchaser and Seller,

B-6

 

--------------------------------------------------------------------------------

 



the respective rights and obligations of Purchaser and Seller under the
Underlying Agreement.

12.Compensation of Escrow Agent

(a)Fees and Expenses.  Purchaser shall be responsible for compensating Escrow
Agent on demand for its services hereunder in accordance with Schedule A
attached hereto.  The obligations of Purchaser and Seller under this Section 12
shall survive any termination of this Escrow Agreement and the resignation or
removal of Escrow Agent.

(b)Disbursements from Escrow Funds to Pay Escrow Agent.  Escrow Agent is
authorized to, and may disburse to itself from the Escrow Funds, from time to
time, the amount of any compensation and reimbursement of out-of-pocket expenses
due and payable hereunder (including any amount to which Escrow Agent or any
Indemnified Party is entitled to seek indemnification hereunder).  Escrow Agent
shall notify Purchaser and Seller of any disbursement from the Escrow Funds to
itself or any Indemnified Party in respect of any compensation or reimbursement
hereunder and shall furnish Purchaser and Seller copies of related invoices and
other statements.

(c)Security and Offset.  Purchaser, Seller and the Representatives hereby grant
to Escrow Agent and the Indemnified Parties a security interest in, lien upon
and right of offset against the Escrow Funds with respect to any compensation or
reimbursement due any of them hereunder (including any claim for indemnification
hereunder).  If for any reason the Escrow Funds are insufficient to cover such
compensation and reimbursement, Purchaser and Seller shall promptly pay such
amounts to Escrow Agent or any Indemnified Party upon receipt of an itemized
invoice.

13.Representations and Warranties.  Purchaser and Seller each respectively make
the following representations and warranties to Escrow Agent:

(a)it has full power and authority to execute and deliver this Escrow Agreement
and to perform its obligations hereunder; and this Escrow Agreement has been
duly approved by all necessary action and constitutes its valid and binding
agreement enforceable in accordance with its terms; and

(b)each of the applicable persons designated on Schedule C attached hereto have
been duly appointed to act as authorized representatives hereunder and
individually have full power and authority to execute and deliver any Joint
Written Direction or Purchaser Written Direction, to amend, modify or waive any
provision of this Escrow Agreement and to take any and all other actions as
authorized representatives under this Escrow Agreement, all without further
consent or direction from, or notice to, it or any other party, provided that
any change in designation of such authorized representatives shall be provided
by written notice delivered to each party to this Escrow Agreement.

14.Identifying Information.  To help the government fight the funding of
terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify, and record information that identifies each
person who opens an

B-7

 

--------------------------------------------------------------------------------

 



account. For a non-individual person such as a business entity, a charity, a
trust, or other legal entity, the Escrow Agent requires documentation to verify
its formation and existence as a legal entity. The Escrow Agent may ask to see
financial statements, licenses, identification and authorization documents from
individuals claiming authority to represent the entity or other relevant
documentation.  The parties acknowledge that a portion of the identifying
information set forth herein is being requested by the Escrow Agent in
connection with the USA Patriot Act, Pub.L.107-56 (the “Act”), and each agrees
to provide any additional information requested by the Escrow Agent in
connection with the Act or any other legislation or regulation to which Escrow
Agent is subject, in a timely manner.

15.Consent to Jurisdiction and Venue.  In the event that any party hereto
commences a lawsuit or other proceeding relating to or arising from this Escrow
Agreement, the parties hereto agree to the personal jurisdiction by and venue in
the state and federal courts in the State of New York and waive any objection to
such jurisdiction or venue. The parties hereto consent to and agree to submit to
the jurisdiction of any of the courts specified herein and agree to accept
service of process to vest personal jurisdiction over them in any of these
courts.

16.Notices.  All notices, approvals, consents, requests, and other
communications hereunder shall be in writing and shall be delivered (i) by
personal delivery, or (ii) by national overnight courier service, or (iii) by
certified or registered mail, return receipt requested, or (iv) via facsimile
transmission, with confirmed receipt or (v) via email by way of a PDF attachment
thereto of a manually executed document.  Notice shall be effective upon receipt
except for notice via email, which shall be effective only when the recipient,
by return email or notice delivered by other method provided for in this
Section 16, acknowledges having received that email (with an automatic “read
receipt” or similar notice not constituting an acknowledgement of an email
receipt for purposes of this Section 16.) Such notices shall be sent to the
applicable party or parties at the address specified below:

If to Purchaser or Purchaser Representative at:

American Compass, Inc.

800 E. Colorado Blvd.

Suite 888

Pasadena, CA 91101

Telephone:  626-683-9210

Facsimile:   626-683-0693

E-mail:     jimmy_wang_la@yahoo.com

 

with copy to:

 

Tim Xia, Esq.

Locke Lord LLP

3333 Piedmont Road NE

Suite 1200, Terminus 200



B-8

 

--------------------------------------------------------------------------------

 



Atlanta, GA 30305

Telephone:  404-870-4698

Facsimile:  404-872-5547

E-mail:  tim.xia@lockelord.com

 

If to Seller or Seller Representative at:

UQM Technologies, Inc.

4120 Specialty Place

Longmont, CO 80504

Telephone:  303-682-4933

Facsimile:  303-682-4933

E-mail:  jmitchell@uqm.com

ATTN:  Chief Executive Officer

 

with a copy to:

 

Sherman & Howard L.L.C.

633 Seventeenth Street

Suite 3000

Denver, CO 80202

Facsimile: 303-298-0940

E-mail: gjensen@shermanhoward.com

ATTN:  Garth B. Jensen

 

If to the Escrow Agent at:

 

U.S. Bank National Association, as Escrow Agent

ATTN:  Paul L. Henderson

1349 W. Peachtree Street, NW

Suite 1050

Two Midtown Plaza

Atlanta, GA 30309

Telephone:  404-965-7218

Facsimile:  404-365-7946

E-mail:Paul.Henderson1@usbank.com

 

or to such other address as each party may designate for itself by like notice
and unless otherwise provided herein shall be deemed to have been given on the
date received.

 

17.Optional Security Procedures.  In the event funds transfer instructions,
address changes or change in contact information are given (other than in
writing at the time of execution of this Escrow Agreement), whether in writing,
by facsimile or otherwise, the Escrow Agent is authorized but shall be under no
duty to seek confirmation of such instructions by telephone call-back to the
person or persons designated on Schedule C hereto, and the Escrow Agent may rely
upon the confirmation of anyone purporting to be the person or persons so
designated.  The persons and

B-9

 

--------------------------------------------------------------------------------

 



telephone numbers for call-backs may be changed only in writing actually
received and acknowledged by Escrow Agent and shall be effective only after
Escrow Agent has a reasonable opportunity to act on such changes. If the Escrow
Agent is unable to contact any of the designated representatives identified in
Schedule C, the Escrow Agent is hereby authorized but shall be under no duty to
seek confirmation of such instructions by telephone call-back to any one or more
of Purchaser’s or Seller’s executive officers (“Executive Officers”), as the
case may be, which shall include the titles of Chief Executive Officer,
President and Vice President, as the Escrow Agent may select. Such Executive
Officer shall deliver to the Escrow Agent a fully executed incumbency
certificate, and the Escrow Agent may rely upon the confirmation of anyone
purporting to be any such officer. Purchaser and Seller agree that the Escrow
Agent may at its option record any telephone calls made pursuant to this
Section. The Escrow Agent in any funds transfer may rely solely upon any account
numbers or similar identifying numbers provided by Purchaser or Seller to
identify (a) the beneficiary, (b) the beneficiary’s bank, or (c) an intermediary
bank.  The Escrow Agent may apply any of the Escrow Funds for any payment order
it executes using any such identifying number, even when its use may result in a
person other than the beneficiary being paid, or the transfer of funds to a bank
other than the beneficiary’s bank or an intermediary bank designated. Purchaser
and Seller acknowledge that these optional security procedures are commercially
reasonable.

18.Amendment, Waiver and Assignment.  None of the terms or conditions of this
Escrow Agreement may be changed, waived, modified, discharged, terminated or
varied in any manner whatsoever unless in writing duly signed by each party to
this Escrow Agreement. No course of conduct shall constitute a waiver of any of
the terms and conditions of this Escrow Agreement, unless such waiver is
specified in writing, and then only to the extent so specified.  A waiver of any
of the terms and conditions of this Escrow Agreement on one occasion shall not
constitute a waiver of the other terms of this Escrow Agreement, or of such
terms and conditions on any other occasion. Except as provided in Section 9
hereof, this Escrow Agreement may not be assigned by any party without the
written consent of the other parties.

19.Severability.  To the extent any provision of this Escrow Agreement is
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Escrow Agreement.

20.Governing Law.  This Escrow Agreement shall be construed and interpreted in
accordance with the internal laws of the State of Delaware without giving effect
to the conflict of laws principles thereof.

21.Entire Agreement,  No Third Party Beneficiaries.  This Escrow Agreement
constitutes the entire agreement between the parties relating to the holding,
investment and disbursement of the Escrow Funds and sets forth in their entirety
the obligations and duties of Escrow Agent with respect to the Escrow Funds.
Nothing in this Escrow Agreement, express or implied, is intended to or shall
confer upon any other person any right, benefit or remedy of any nature
whatsoever under or by reason of this Escrow Agreement.



B-10

 

--------------------------------------------------------------------------------

 



22.Execution in Counterparts, Facsimiles.  This Escrow Agreement and any Joint
Written Direction may be executed in two or more counterparts, which when so
executed shall constitute one and the same agreement or direction. The delivery
of copies of this Escrow Agreement and any Joint Written Instruction and their
respective signature pages by PDF or facsimile transmission shall constitute
effective execution and delivery as to the parties and may be used in lieu of
originals for all purposes.

23.Termination.  This Escrow Agreement shall terminate upon the distribution of
all the Escrow Funds pursuant to any applicable provision of this Escrow
Agreement, and Escrow Agent shall thereafter have no further obligation or
liability whatsoever with respect to this Escrow Agreement or the Escrow Funds.

24.Dealings.  The Escrow Agent and any stockholder, director, officer or
employee of the Escrow Agent may buy, sell, and deal in any of the securities of
the Purchaser or Seller and become pecuniarily interested in any transaction in
which the Purchaser or Seller may be interested, and contract and lend money to
the Purchaser or Seller and otherwise act as fully and freely as though it were
not Escrow Agent under this Agreement.  Nothing herein shall preclude the Escrow
Agent from acting in any other capacity for the Purchaser or Seller or for any
other entity.

25.Brokerage Confirmation Waiver.  Purchaser and Seller acknowledge that to the
extent regulations of the Comptroller of the Currency or other applicable
regulatory entity grant either the right to receive brokerage confirmations for
certain security transactions as they occur, Purchaser and Seller specifically
waive receipt of such confirmations to the extent permitted by law.  The Escrow
Agent will furnish the Purchaser and Seller periodic cash transaction statements
that include detail for all investment transactions made by the Escrow Agent.

26.Tax Reporting.  Escrow Agent shall have no responsibility for the tax
consequences of this Agreement and Purchaser and Seller shall consult with
independent counsel concerning any and all tax matters.  Purchaser and Seller
shall provide Escrow Agent Form W-9 and an original Form W-8, as applicable, for
each payee, together with any other documentation and information requested by
Escrow Agent in connection with Escrow Agent’s reporting obligations under
applicable IRS regulations. If such tax documentation is not so provided, Escrow
Agent shall withhold taxes as required by the IRS. Purchaser and Seller have
determined that any interest or income on Escrow Funds shall be reported on an
accrual basis and deemed to be for the account of Purchaser.  Purchaser and
Seller shall prepare and file all required tax filings with the IRS and any
other applicable taxing authority; provided that the parties further agree that:

(a)Escrow Agent IRS Reporting.  Purchaser shall accurately provide the Escrow
Agent with all information requested by the Escrow Agent in connection with the
preparation of all applicable Form 1099 and Form 1042-S documents with respect
to all distributions as well as in the performance of Escrow Agent’s reporting
obligations under the Foreign Account Tax Compliance Act and Foreign Investment
in Real Property Tax Act or other applicable law or regulation.



B-11

 

--------------------------------------------------------------------------------

 



(b)Withholding Requests and Indemnification.  Purchaser and Seller jointly and
severally agree to (i) assume all obligations imposed now or hereafter by any
applicable tax law or regulation with respect to payments or performance under
this Agreement, (ii) request the Escrow Agent in writing with respect to
withholding and other taxes, assessments or other governmental charges, and
advise Escrow Agent in writing with respect to any certifications and
governmental reporting that may be required under any applicable laws or
regulations, and (iii) indemnify and hold the Escrow Agent harmless pursuant to
Section 11 hereof from any liability or obligation on account of taxes,
assessments, additions for late payment, interest, penalties, expenses and other
governmental charges that may be assessed or asserted against Escrow Agent.

(c)Imputed Interest.  To the extent that IRS imputed interest regulations apply,
Purchaser and Seller shall so inform Escrow Agent, provide Escrow Agent with all
imputed interest calculations and direct Escrow Agent to disburse imputed
interest amounts as Purchaser and Seller deem appropriate. Escrow Agent shall
rely solely on such provided calculations and information and shall have no
responsibility for the accuracy or completeness of any such calculations or
information.

27.WAIVER OF TRIAL BY JURY.  EACH PARTY TO THIS AGREEMENT HEREBY WAIVES ANY
RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY ON ANY CLAIM, COUNTERCLAIM, SETOFF,
DEMAND, ACTION OR CAUSE OF ACTION (1) ARISING OUT OF OR IN ANY WAY RELATED TO
THIS AGREEMENT OR (2) IN ANY WAY IN CONNECTION WITH OR PERTAINING OR RELATED TO
OR INCIDENTAL TO ANY DEALINGS OF THE PARTIES TO THIS AGREEMENT OR IN CONNECTION
WITH THIS AGREEMENT OR THE EXERCISE OF ANY SUCH PARTY’S RIGHTS AND REMEDIES
UNDER THIS AGREEMENT OR THE CONDUCT OR THE RELATIONSHIP OF THE PARTIES TO THIS
AGREEMENT, IN ALL OF THE FOREGOING CASES WHETHER NOW EXISTING OR HEREAFTER
ARISING AND WHETHER IN CONTRACT, TORT OR OTHERWISE. EACH OF THE PARTIES HERETO
HEREBY FURTHER ACKNOWLEDGES AND AGREES THAT EACH HAS REVIEWED OR HAD THE
OPPORTUNITY TO REVIEW THIS WAIVER WITH ITS RESPECTIVE LEGAL COUNSEL, AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH SUCH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED
AS A CONSENT BY ALL PARTIES TO A TRIAL BY THE COURT.

28.Publicity.  No party will (a) use any other party’s proprietary indicia,
trademarks, service marks, trade names, logos, symbols, or brand names, or
(b) otherwise refer to or identify any other party in advertising, publicity
releases, or promotional or marketing publications, or correspondence to third
parties without, in each case, securing the prior written consent of such other
party.

[SIGNATURES ON FOLLOWING PAGE]

 



B-12

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Escrow Agreement to be
executed under seal as of the date first above written.

 

Seller:

 

UQM Technologies, Inc.

 

 

 

 

By:

/s/ DAVID ROSENTHAL

 

Name:

David Rosenthal

 

Title:

CFO

 

 

 

 

 

Purchaser:

 

American Compass, Inc.

 

 

 

 

By:

/s/ JIMMY WANG

 

Name:

Jimmy Wang

 

Title:

C.E.O.

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

as Escrow Agent

 

 

 

 

By:

/s/ PAUL L. HENDERSON

 

Name:

Paul L. Henderson

 

Title:

Assistant Vice President

 



B-13

 

--------------------------------------------------------------------------------

 



SCHEDULE A

For

Escrow Agreement by and among UQM Technologies, Inc. and American Compass, Inc.

Administrative Fees Bill Annually

Acceptance Fee

Waived

The acceptance fee includes the administrative review of documents, initial
set-up of the account, and other reasonably required services up to and
including the closing. This is a one-time fee, payable at closing.

One-Time Escrow Agent fee

$
1,000.00 

Account administration fee covers the routine duties of escrow agent associated
with the administration of the account.  Administration fees are payable in
advance.

Direct Out of Pocket Expenses

Reimbursement of expenses associated with the performance of our duties,
including but not limited to publications, legal counsel after the initial
close, travel expenses and filing fees.

At Cost

Extraordinary Services

Extraordinary services are duties or responsibilities of an unusual nature,
including termination, but not provided for in the governing documents or
otherwise set forth in this schedule.  A reasonable charge will be assessed
based on the nature of the service and the responsibility involved.  At our
option, these charges will be billed at a flat fee or at our hourly rate then in
effect.

Account approval is subject to review and qualification.  Fees are subject to
change at our discretion and upon written notice.  Fees paid in advance will not
be prorated.  The fees set forth above and any subsequent modifications thereof
are part of your agreement.  Finalization of the transaction constitutes
agreement to the above fee schedule, including agreement to any subsequent
changes upon proper written notice.  In the event your transaction is not
finalized, any related out-of-pocket expenses will be billed to you
directly.  Absent your written instructions to sweep or otherwise invest, all
sums in your account will remain uninvested and no accrued interest or other
compensation will be credited to the account.

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT:





B-14

 

--------------------------------------------------------------------------------

 



To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify
and record information that identifies each person who opens an account.  For a
non-individual person such as a business entity, a charity, a Trust or other
legal entity we will ask for documentation to verify its formation and existence
as a legal entity.  We may also ask to see financial statements, licenses,
identification and authorization documents from individuals claiming authority
to represent the entity or other relevant documentation.





B-15

 

--------------------------------------------------------------------------------

 



SCHEDULE B 

U.S. BANK NATIONAL ASSOCIATION

MONEY MARKET ACCOUNT AUTHORIZATION FORM 
DESCRIPTION AND TERMS

The U.S. Bank Money Market account is a U.S. Bank National Association (“U.S.
Bank”) interest-bearing money market deposit account designed to meet the needs
of U.S. Bank’s Corporate Trust Services Escrow Group and other Corporate Trust
customers of U.S. Bank. Selection of this investment includes authorization to
place funds on deposit and invest with U.S. Bank.

U.S. Bank uses the daily balance method to calculate interest on this account
(actual/365 or 366). This method applies a daily periodic rate to the principal
balance in the account each day. Interest is accrued daily and credited monthly
to the account. Interest rates are determined at U.S. Bank’s discretion, and may
be tiered by customer deposit amount.

The owner of the account is U.S. Bank as Agent for its trust customers. U.S.
Bank’s trust department performs all account deposits and withdrawals. Deposit
accounts are FDIC Insured per depositor, as determined under FDIC Regulations,
up to applicable FDIC limits.

U.S. BANK, WHEN ACTING AS AN INDENTURE TRUSTEE OR IN A SIMILAR CAPACITY, IS NOT
REQUIRED TO REGISTER AS A MUNICIPAL ADVISOR WITH THE SECURITIES AND EXCHANGE
COMMISSION FOR PURPOSES OF COMPLYING WITH THE DODD-FRANK WALL STREET REFORM &
CONSUMER PROTECTION ACT. INVESTMENT ADVICE, IF NEEDED, SHOULD BE OBTAINED FROM
YOUR FINANCIAL ADVISOR.

AUTOMATIC AUTHORIZATION

In the absence of specific written direction to the contrary, U.S. Bank is
hereby directed to invest and reinvest proceeds and other available moneys in
the U.S. Bank Money Market Account. The U.S. Bank Money Market Account is a
permitted investment under the operative documents and this authorization is the
permanent direction for investment of the moneys until notified in writing of
alternate instructions.





B-16

 

--------------------------------------------------------------------------------

 



SCHEDULE C 

Each of the following person(s) is a Seller Representative authorized to execute
documents and direct Escrow Agent as to all matters, including fund transfers,
address changes and contact information changes, on Purchaser’s behalf (only one
signature required):

Joseph Mitchell

 

/s/ Joseph Mitchell

 

xxx-xxx-xxxx

Name

 

Specimen signature

 

Telephone No

 

 

 

 

 

David Rosenthal

 

/s/ David Rosenthal

 

xxx-xxx-xxxx

Name

 

Specimen signature

 

Telephone No

 

(Note: if only one person is identified above, please add the following
language:)

The following person not listed above is authorized for call-back confirmations:

 

 

 

 

Name

 

Telephone Number

Each of the following person(s) is a Purchaser Representative authorized to
execute documents and direct Escrow Agent as to all matters, including fund
transfers, address changes and contact information changes, on Seller’s behalf
(only one signature required):

Jimmy Wang

 

/s/ Jimmy Wang

 

xxx-xxx-xxxx

Name

 

Specimen signature

 

Telephone No

 

 

 

 

 

Jason Xu

 

/s/ Jason Xu

 

xxx-xxx-xxxx

Name

 

Specimen signature

 

Telephone No

 

 

 

 

 

 

Name

 

Specimen signature

 

Telephone No

(Note: if only one person is identified above, please add the following
language:)

The following person not listed above is authorized for call-back confirmations

Neil Dickson

 

xxx-xxx-xxxx

Name

 

Telephone No

 



B-17

 

--------------------------------------------------------------------------------

 



EXHIBIT C

FORM OF AMENDED AND RESTATED ARTICLES OF INCORPORATION

 



 

--------------------------------------------------------------------------------

 



FORM OF AMENDED AND RESTATED 

ARTICLES OF INCORPORATION

OF

UQM TECHNOLOGIES, INC.

The undersigned corporation, incorporated December 7, 1967 under the laws of
Colorado, hereby adopts the following amended and restated articles of
incorporation:

ARTICLE I

The name of the corporation is UQM Technologies, Inc.

ARTICLE II

The corporation shall have perpetual existence.

ARTICLE III

The purposes of the corporation is to engage in any lawful act or activity for
which a corporation may be organized under the laws of Colorado.

ARTICLE IV

The authorized capital stock of the corporation is 150,000,000 shares of common
stock with a par value of $.01 per share.  The capital stock, after the amount
of the subscription price has been paid in, shall not be subject to assessment
to pay the debts of the corporation.

ARTICLE V

Cumulative voting in the election of directors shall not be permitted.

ARTICLE VI

The governing board of this corporation shall be known as directors, and the
number of directors may from time to time be increased or decreased in such
manner as shall be provided by the bylaws of this corporation, provided that the
number of directors shall not be reduced to less than three.

ARTICLE VII

Meetings of shareholders may be held at such time and place as the bylaws shall
provide.  At all meetings of shareholders, one-third of all shares entitled to
vote shall constitute a quorum.



C-1

 

--------------------------------------------------------------------------------

 



ARTICLE VIII

The vote to approve (i) an amendment to the articles of incorporation of the
corporation, (ii) a plan or merger or a plan of share exchange, (iii) the sale,
lease, exchange or other disposition of substantially all of the corporation’s
property other than in the usual and regular course of business, or (iv) a
proposal to dissolve the corporation as contemplated by Colorado Revised
Statutes Section 7-114-102, shall require the approval of a majority of the
votes entitles to be cast on the matter in the case of a single voting group or,
if required by Colorado law, by the approval of each voting group entitled to
vote separately on the matter by a majority of the votes entitles to be cast on
the matter for that voting group.

ARTICLE IX

Any action required or permitted to be taken at a meeting of the shareholders
may be taken without a meeting, without prior notice and without a vote, if a
consent in writing, setting forth the action so taken, shall be signed by
shareholders holding a majority of the then outstanding shares entitled to vote
with respect to the subject matter thereof, subject to the provisions of the
Colorado Business Corporation Act and the corporation’s bylaw

ARTICLE X

No shareholder in the corporation shall have the preemptive right to subscribe
to any or all additional issues of stock and/or other securities of any or all
classes of this corporation or securities convertible into stock or carrying
stock purchase warrants, options or privileges.

ARTICLE XI

The corporation shall indemnify and advance expenses to any person who is or was
a director of the corporation to the maximum extent now or hereafter permitted
by the Colorado Business Corporation Act or any successor law.  The corporation
shall indemnify and advance expenses to any person who is or was an officer of
the corporation to the same extent as if such person were a director.  The
corporation may, in its discretion, but shall not be obligated to, indemnify any
person who is or was an officer, agent or employee of the corporation to a
greater extent than a director.  No amendment to or repeal of this Article shall
adversely affect the rights of any person who is or was a director or officer of
the corporation in respect of acts or omissions occurring prior to the effective
date of the amendment or repeal

ARTICLE XII

No director of this corporation shall have any personal liability for monetary
damages to the corporation or its shareholders for breach of his fiduciary duty
as a director, except that this provision shall not eliminate or limit the
personal liability of a director to the corporation or its shareholders for
monetary damages for: (i) any breach of the director’s duty of loyalty to the
corporation or its shareholders; (ii) acts or omissions

C-2

 

--------------------------------------------------------------------------------

 



not in good faith or which involve intentional misconduct or a knowing violation
of law; (iii) voting for or assenting to a distribution in violation of Colorado
Revised Statutes Section 7-106-401 or the amended and restated articles of
incorporation if it is established that the director did not perform his duties
in compliance with Colorado Revised Statutes Section 7-108-401, provided that
the personal liability of a director in this circumstance shall be limited to
the amount of the distribution which exceeds what could have been distributed
without violation of Colorado Revised Statutes Section 7-106-401 or the restated
and amended articles of incorporation; or (iv) any transaction from which the
director directly or indirectly derives an improper personal benefit.  Nothing
contained in these amended and restated articles of incorporation will be
construed to deprive any director of his right to all defenses ordinarily
available to a director nor will anything in these articles of incorporation be
construed to deprive any director of any right he may have for contribution from
any other directors or other person.

 



C-3

 

--------------------------------------------------------------------------------

 



EXHIBIT D

FORM OF LEGAL OPINION





 

--------------------------------------------------------------------------------

 



[Letterhead of Sherman & Howard L.L.C.]

, 2016

[Buyer]

 

 

 

Re:UQM Technologies, Inc.

Ladies and Gentlemen:

We have acted as counsel to UQM Technologies, Inc., a Colorado corporation (the
“Company”), in connection with the Stock Issuance and Purchase Agreement (the
“Agreement”), dated as of           , 2016, among the Company, [Hybrid Kinetic
Group, Limited] and                .  This opinion is being delivered pursuant
to Section 6.02(h) of the Agreement.  All capitalized terms which are defined in
the Agreement shall have the same meanings when used herein, unless otherwise
specified.

In connection with this opinion, we have examined the Agreement.  We have also
examined originals or copies, certified or otherwise identified to our
satisfaction, of the Amended and Restated Articles of Incorporation of the
Company as filed with the Office of the Secretary of State of the State of
Colorado [on the date hereof]  and the Bylaws of the Company and such other
corporate records, agreements and instruments of the Company, certificates of
public officials and officers of the Company, and such other documents, records
and instruments, and we have made such legal and factual inquiries, as we have
deemed necessary or appropriate as a basis for us to render the opinions
hereinafter expressed.  In our examination of the foregoing, we have assumed the
genuineness of all signatures, the legal competence and capacity of natural
persons, the authenticity of documents submitted to us as originals and the
conformity with authentic original documents of all documents submitted to us as
copies or by facsimile or other means of electronic transmission, or which we
obtained from the Commission’s Electronic Data Gathering, Analysis and Retrieval
system (“Edgar”).  If any document we examined in printed, word processed or
similar form has been filed with the Commission on Edgar, we have assumed that
the document so filed is identical to the document we examined except for
formatting changes.

The opinions expressed herein are limited solely to the federal law of the
United States, and the law of the State of Colorado.  Our opinions herein
reflect only the application of applicable Colorado State law (excluding (A) all
laws, rules and regulations of cities, counties and other political subdivisions
of each such State and (B) the securities, blue sky, environmental, employee
benefit, pension, antitrust and tax laws of such State, as to which we express
no opinion) and the Federal laws of the United States of America (excluding the
federal securities,  environmental, employee benefit, pension, tax and antitrust
laws, as to which we express no opinion).  The opinions set forth herein are
made as of the date hereof and are subject to, and may be limited by, future
changes in the factual matters set forth herein, and we undertake no duty to
advise

D-1

 

--------------------------------------------------------------------------------

 



you of the same.  The opinions expressed herein are based upon the law in effect
(and published or otherwise generally available) on the date hereof, and we
assume no obligation to revise or supplement these opinions should such law be
changed by legislative action, judicial decision or otherwise.  In rendering our
opinions, we have not considered, and hereby disclaim any opinion as to, the
application or impact of any laws, cases, decisions, rules or regulations of any
other jurisdiction, court or administrative agency.

Based upon the foregoing and in reliance thereon, and subject to the
assumptions, comments, qualifications, limitations and exceptions set forth
herein, we are of the opinion that:

1.The Shares which are being issued on the date hereof pursuant to the Agreement
have been duly authorized when issued and delivered by the Company pursuant to
the Agreement against payment of the consideration set forth in the Agreement,
will be validly issued, fully paid and nonassessable.

2.The authorized capital stock of the Company consists of 150,000,000 shares of
Common Stock, with a par value of $.01 per share.

3.The execution and delivery by the Company of the Agreement, the performance by
the Company of its obligations thereunder and the consummation by the Company of
the transactions contemplated thereby have been duly authorized by all requisite
corporate action on the part of the Company.

4.The execution, delivery and performance by the Company of the Agreement and
the consummation of the Transaction, do not and will not: (a) result in a
violation or breach of any provision of the Amended and Restated Articles of
Incorporation or Bylaws of the Company; (b) result in a violation or breach of
any provision of applicable Federal or Colorado State law, rule or regulation
that we, based on our experience, recognize as being applicable to the Company
in a transaction of this type; or (c) require the consent, notice or other
action by any Person under, conflict with, result in a violation or breach of,
constitute a default under or result in the acceleration of any material
agreement of the Company. For purposes of the foregoing, we have assumed that
the only material agreements of the Company are those listed as exhibits to the
Company’s annual report on Form 10-K for the fiscal year ended March 31, 2016.

We do not render any opinions except as set forth above. This opinion letter is
being delivered by us solely for your benefit pursuant to the provisions of
Section 6.02(h) of the Agreement.  By your acceptance of this opinion letter,
you agree that it may not be relied upon, circulated, quoted or otherwise
referred to by any other person or for any other purpose, including by you,
without our prior written consent in each instance.

Very truly yours,

 



D-2

 

--------------------------------------------------------------------------------

 



EXHIBIT E

FORM OF BYLAW AMENDMENT



 

 

--------------------------------------------------------------------------------

 



AMENDMENT NUMBER 1 

TO THE BYLAWS OF

UQM TECHNOLOGIES, INC.

This Amendment Number 1 (the “Amendment”) to the Bylaws (the “Bylaws”) of UQM
Technologies, Inc. (the “Corporation”) is dated as of     , 2016.

WHEREAS, Section 2.13 of the Bylaws requires unanimous written consent of the
shareholders to take action without a meeting; and

WHEREAS, the board of directors of the Corporation (the “Board of Directors”)
deems it to be in the best interst of the Corporation that shareholders be
permitted to take action without a meeting upon the written consent of a
majority of the shareholders.

NOW, THEREFORE, BE IT RESOLVED, in consideration of the above premises, each of
the parties hereto agrees as follows:

1.Section 2.10 of the Bylaws shall be amended and restated in its entirety as
follows:

“Extraordinary Matters.”  Notwithstanding the provisions of Section 2.09, the
vote to approve (i) an amendment to the articles of incorporation of the
corporation, (ii) a plan or merger or a plan of share exchange, (iii) the sale,
lease, exchange or other disposition of substantially all of the corporation’s
property other than in the usual and regular course of business, or (iv) a
proposal to dissolve the corporation as contemplated by Colorado Revised
Statutes Section 7-114-102, shall require the approval of a majority of the
votes entitles to be cast on the matter in the case of a single voting group or,
if required by Colorado law, by the approval of each voting group entitled to
vote separately on the matter by a majority of the votes entitles to be cast on
the matter for that voting group.

2.Section 2.13 of the Bylaws shall be amended and restated in its entirety as
follows:

“Action Without a Meeting.  (a) Any action required or permitted to be taken at
a meeting of the shareholders may be taken without a meeting, without prior
notice and without a vote, if a consent in writing, setting forth the action so
taken, shall be signed by shareholders holding a majority of the then
outstanding shares entitled to vote with respect to the subject matter
thereof.  Such consent (which may be signed in counterparts) shall have the same
force and effect as a vote of holders of a majority of the then outstanding
shares entitled to vote thereon and may be stated as such in any
document.  Unless the consent specifies a different effective date, action taken
without a meeting pursuant to a consent in writing as provided herein shall be
effective when holders of a majority of the shares entitled to vote theron have
signed the consent.  The record date for determining shareholders entitled to
take action without a meeting is the date the first shareholder signs the
consent.  All consents signed pursuant to this Section 2.13 shall be delivered
to the secretary of the corporation for inclusion in the minutes or for filing
with the corporate records. (b) If action is taken under subsection (a) of this
section with less than unanimous consent of all shareholders entitled to vote
upon the action, the corporation or shareholders taking the action shall, upon
receipt by the corporation of all writings necessary to effect

 

E-1

 

--------------------------------------------------------------------------------

 



the action, give notice of the action to all shareholders who were entitled to
vote upon the action but who have not consented to the action in the manner
provided in subsection (a) of this section. The notice shall contain or be
accompanied by the same material, if any, that would have been required to be
given to shareholders in or with a notice of the meeting at which the action
would have been submitted to the shareholders.”

3.That on an after the date of this Amendment, except as otherwise specifically
amended herein, the Bylaws remain in full force and effect, and this Amendment
and the Bylaws shall be read, taken, and construed as one and the same
instrument.

4.This Amendment shall be governed by and construed in accordance with the laws
of the State of Colorado.

5.This Amendment may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

6.The parties hereby incorporate the recitals herein and make them a part
hereof.

[Signature Page Follows]

This Amendment is adopted by the undersigned as of the date first written above.

 

 

 

 

 

 

 

 

 

 

 

Being all of the directors of

UQM Technologies, Inc.

 

 

 



 

E-2

 

--------------------------------------------------------------------------------

 



EXHIBIT F

FORM OF IRREVOCABLE PROXY

 

The undersigned hereby irrevocably constitutes and appoints Dr. Yung Yeung (the
“Proxy Representative”), a U.S. citizen, as proxy for the undersigned, with full
power of substitution, for and in the name and on behalf of the undersigned, to
vote, or to execute and deliver written consents or otherwise act with respect
to, in his sole and absolute discretion, any and all shares of capital stock of
UQM Technologies, Inc., a Colorado corporation (the “Company”), now owned or to
be owned by the undersigned (and any shares or other securities that may
hereafter be issued on, or in exchange for, any such shares or other securities
of the Company) as fully, to the same extent and with the same effect as the
undersigned, its attorney and proxy or its substitute might or could lawfully do
with respect to any question, action, resolution, election or other matter
presented to the shareholders of the Company (or its successor) for approval,
whether at any annual or special meeting of the Company’s shareholders or
otherwise.  The proxy granted hereby is irrevocable and is coupled with an
interest. 

 

This proxy shall be governed by and construed in accordance with the internal
laws of the State of Colorado without giving effect to any choice or conflict of
law provision or rule (whether of the State of Colorado or any other
jurisdiction).

 

IN WITNESS the undersigned has executed this irrevocable proxy as of this __ day
of _______, 2016.

 

 

American Compass, Inc.

 

 

By

Name: Charles Huang

Title: Director

 

Acknowledged and Accepted:

 

 

By: ____________________

Name: Dr. Yung Yeung

 

 

F-1

 

--------------------------------------------------------------------------------